


    




Exhibit 10.1


Execution Copy




                                                    
AMENDED AND RESTATED
PURCHASE AND ASSUMPTION AGREEMENT




among




BofI Federal Bank,
a federal savings bank,


and


H&R Block Bank,
a federal savings bank,


and


Block Financial LLC,
a Delaware limited liability company,




Dated as of August 5, 2015.




                                                    









--------------------------------------------------------------------------------












TABLE OF CONTENTS
AMENDED AND RESTATED
PURCHASE AND ASSUMPTION AGREEMENT


ARTICLE I DEFINITIONS    2


1.01.    Certain Definitions    2


ARTICLE II PURCHASE OF ASSETS AND ASSUMPTION OF LIABILITIES     11


2.01.    Purchase of Assets    11
2.02.    Excluded Assets    11
2.03.    Assumed Liabilities    13
2.04.    Excluded Liabilities    13
2.05.    Nonassignable Contracts and Rights    14


ARTICLE III CLOSING AND TRANSFER AMOUNT    15


3.01.    Closing    15
3.02.    Transfer Amount    15
3.03.    Post-Closing Transfer Calculation    16
3.04.    Final Settlement    16
3.05.    Purchase Price Allocation    17
3.06.    Prorations    17
3.07.    Custodial Accounts    17


ARTICLE IV REPRESENTATIONS AND WARRANTIES OF HRB BANK
AND BLOCK FINANCIAL    18


4.01.    Organization and Authority    18
4.02.    Execution and Delivery    18
4.03.    Capitalization of HRB Bank    19
4.04.    Compliance with Laws, Permits and Instruments    19
4.05.    Financial Statements    20
4.06.    Undisclosed Liabilities    20
4.07.    Litigation    20
4.08.    Consents and Approvals    21
4.09.    Ownership of Assets    21
4.10.    Absence of Certain Changes or Events    21
4.11.    Contracts and Commitments    21
4.12.    Taxes and Tax Returns    22
4.13.    No Material Adverse Change    23
4.14.    Evidences of Indebtedness    23




--------------------------------------------------------------------------------




4.15.    Regulatory Compliance    23
4.16.    Books and Records    23
4.17.    Financial Products and Services    23
4.18.    Interest Rate Risk Management Instruments    23
4.19.    Participations    24
4.20.    Finder’s Fee    24
4.21.    Custodial Accounts    24
4.22.    Trust Accounts    24
4.23.    Deposits    24
4.24.    Customer Information Security    24
4.25.    Prior Purchase and Assumption Agreement    24
4.26.    Available Funds    25
4.27.    Disclosure    25


ARTICLE V REPRESENTATIONS AND WARRANTIES OF BOFI    25


5.01.    Organization and Authority    25
5.02.    Execution and Delivery    25
5.03.    Compliance with Laws, Permits and Instruments    26
5.04.    Consents and Approvals    26
5.05.    Financial Statements    26
5.06.    Undisclosed Liabilities    27
5.07.    Litigation    27
5.08.    Regulatory Compliance    27
5.09.    Finder’s Fee    27
5.10.    Association Rights    27
5.11.    Nevada Branch    27
5.12.    Disclosure    27


ARTICLE VI COVENANTS    27


6.01.    Conduct of the Business in the Ordinary Course    27
6.02.    Required Acts    28
6.03.    Prohibited Acts    28
6.04.    Regulatory Approvals    29
6.05.    Access to Information and Properties    30
6.06.    Agreements and Consents    31
6.07.    Fees and Expenses    31
6.08.    Employees    31
6.09.    Notification    31
6.10.    BINs    31
6.11.    Exclusive Dealing    31
6.12.    Nevada Branch Opening    32
6.13.    Execution and Delivery of Program Contracts    32
6.14.    Further Assurances    33


ARTICLE VII POST-CLOSING    33


7.01.    Affiliate Merger    33




--------------------------------------------------------------------------------




7.02.    Filings; Power of Attorney    33
7.03.    Overdrafts True-Ups    33


ARTICLE VIII CONDITIONS    34


8.01.    Conditions to Obligations of HRB Bank and Block Financial    34
8.02.    Conditions to Obligations of BofI    35


ARTICLE IX TERMINATION, AMENDMENT, AND WAIVER    37


9.01.    Termination    37
9.02.    Effect of Termination    38


ARTICLE X INDEMNIFICATION    38


10.01.    HRB Bank’s Indemnity    38
10.02.    BofI Indemnity    39
10.03.    Indemnity Procedure    40
10.04.    Limitations on Indemnity    42
10.05.    Exclusive Remedy    43


ARTICLE XI TRANSITIONAL AND POST-CLOSING MATTERS    43


11.01.    Notification to Customers    43
11.02.    Payment of Instruments    43
11.03.    Statements    43
11.04.    Access to Records    44
11.05.    Information Reporting    44
11.06.    Transition    44


ARTICLE XII GENERAL PROVISIONS    44


12.01.    Amendment    44
12.02.    Waiver    44
12.03.    Survival of Representations and Warranties    45
12.04.    Binding Effect; Assignment    45
12.05.    Severability    45
12.06.    Headings    45
12.07.    Entire Agreement    45
12.08.    Counterparts    45
12.09.    Notices    45
12.10.    Governing Law; Jurisdiction; Waiver of Jury Trial    47
12.11.    Third Party Beneficiaries    48
12.12.    Specific Performance    48
12.13.    Mutual Drafting    48
12.14.    Interpretive Provisions    48


Signature Page    S-1




--------------------------------------------------------------------------------




List of Schedules
Schedule 3.02 - Sample Transfer Amount Calculation
Schedule 3.03 - Prior Engagements
Schedule 3.06 - Items of Income and Expenses to be Prorated
Schedule 6.01 - Transactions Outside the Ordinary Course of Business
Schedule 8.01(h) - Required Third Party Consents


List of Exhibits
Closing Ancillary Agreements:
Exhibit A - Assignment and Assumption of Deposit Liabilities Agreement
Exhibit B - Assignment and Assumption of Assumed Contracts Agreement
Exhibit C - Bill of Sale
Exhibit D - Assignment and Assumption of Loans Agreement
Exhibit E - Assignment, Transfer and Appointment of Successor Custodian for
Custodial
Accounts
Exhibit F - Limited Power of Attorney
Program Agreements:
Exhibit G - Program Management Agreement (as negotiated draft of 08-05-15)
Exhibit H - Guaranty Agreement
Exhibit I - Emerald Advance Receivables Participation Agreement
Exhibit J - Company Financial Products Distribution Agreement
Exhibit K - Franchisee Financial Products Distribution Agreement
Exhibit L - Trademark Licensing Agreement
Exhibit M - Trademark Licensing Agreement
Exhibit N - Collection Services Agreement
Exhibit O -Amended and Restated Legacy Emerald Advance Participation Agreement
Exhibit P - Amended and Restated Legacy Emerald Unsecured Credit Card
Participation Agreement














AMENDED AND RESTATED
PURCHASE AND ASSUMPTION AGREEMENT
THIS AMENDED AND RESTATED PURCHASE AND ASSUMPTION AGREEMENT (this “A&R
Agreement”), dated as of August 5, 2015, is made by and among BofI Federal Bank,
a federal savings bank (“BofI”), H&R Block Bank, a federal savings bank (“HRB
Bank”), and Block Financial LLC, a Delaware limited liability company and the
sole shareholder of HRB Bank (“Block Financial”).
RECITALS
A.BofI, HRB Bank and Block Financial are parties to that certain Purchase and
Assumption Agreement, dated as of April 1, 2014 (the “Original Agreement”), as
amended by (i) a letter agreement,




--------------------------------------------------------------------------------




dated September 30, 2014 (the “First Amendment”), (ii) a letter agreement dated
October 23, 2014 (the “Second Amendment”), and (iii) a letter agreement, dated
February 12, 2015 (the “Third Amendment”).


B.BofI, HRB Bank and Block Financial are now entering into this A&R Amendment to
further amend and restate the Original Agreement, as previously amended (the
Original Agreement, as amended by the First Amendment, the Second Amendment and
the Third Amendment, and as amended and restated by this A&R Agreement, is
referred to herein as the “Agreement”), as all set forth herein.


C.BofI desires to purchase and assume, and HRB Bank desires to sell and
transfer, certain assets and liabilities, including all deposit liabilities, of
HRB Bank as further set forth in this Agreement (the “P&A Transaction”).


D.Immediately prior to the Closing, HRB Bank will convert to a national banking
association (the “Conversion”) and immediately following the closing of the P&A
Transaction, HRB Bank will merge with and into Block Financial (the “Affiliate
Merger”). The Conversion, the P&A Transaction and the Affiliate Merger will
occur in immediate succession on the Closing Date.


E.Because the Conversion will occur prior to the Closing, HRB Bank will be a
national banking association at the time of the Closing.


F.Contemporaneous with the execution and delivery of the Original Agreement, the
parties hereto and certain of their Affiliates executed and delivered a
Confidentiality and Common Interest Agreement, dated as of April 10, 2014.


AGREEMENT
ACCORDINGLY, in consideration of the foregoing, the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree to amend and restate the Original Agreement, as previously amended,
as follows:
ARTICLE I


DEFINITIONS


1.01.    Certain Definitions. Unless the context otherwise requires, capitalized
terms used in this Agreement shall have the meanings set forth below.


“Accounting Firm” has the meaning set forth in Section 3.03(b).
“Accrued Interest” means (a) with respect to the Deposits, the interest that has
been accrued but not paid on or credited to the Deposits, and (b) with respect
to the Loans, the interest, fees, costs and other charges that have accrued on
or been charged to the Loans but not paid by the borrower, or if applicable, a
guarantor or surety therefor, or otherwise collected by offset or recourse to
collateral for the applicable Loan.
“ACH” means the Automated Clearing House system.
“Affiliate” means any Person that, directly or indirectly, through one or more
intermediaries, (a) owns or controls another Person, (b) is owned or controlled
by another Person, or (c) is under common




--------------------------------------------------------------------------------




control or ownership with another Person, and “ownership” means the direct or
indirect beneficial ownership of more than 20% of the equity securities of a
Person, or, in the case of a Person that is an entity but not a corporation,
more than 20% of the other voting and/or equity interest. For purposes of this
definition, "control" (and its derivatives) of a given Person means the power or
authority, whether exercised or not, to direct the business, management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise, which power or authority shall
conclusively be presumed to exist upon possession of beneficial ownership or
power to direct the vote of more than 20% of the votes entitled to be cast at
meetings of the members or stockholders of such Person or power to control
composition of a majority of the members of the board of directors or other
governing body of such Person.
“Affiliate Merger” has the meaning set forth in the Recitals.
“Ancillary Agreements” means the merger agreement entered into in connection
with the Affiliate Merger, the Program Management Agreement, the Receivables
Participation Agreement and the Closing Ancillary Agreements.
“Approving Authorities” means, collectively or individually, as applicable, the
OCC, the Board of Governors of the Federal Reserve System and any other
Governmental Entity whose approval is necessary for BofI, HRB Bank and Block
Financial to consummate the transactions contemplated hereby.
“Assumed Contracts” has the meaning set forth in Section 4.11(b).
“Assumed Liabilities” has the meaning set forth in Section 2.03.
“ATM” means the automated teller machine owned by HRB Bank, which is located at
One H&R Block Way, Kansas City, MO 64105.
“Bank Office” means the sole location of HRB Bank located at One H&R Block Way,
Kansas City, MO 64105.
“Beneficial Rights” has the meaning set forth in Section 2.05.
“BINs” means the existing bank identification numbers for the Emerald Cards, HRB
Gift Cards and HRB Incentive Cards.
“Block Financial” has the meaning set forth in the opening paragraph.
“Block Financial Capital Contribution” means a capital contribution by Block
Financial to HRB Bank of an amount of cash that when combined with HRB Bank’s
cash on hand is sufficient to pay the Estimated Transfer Amount at the Closing.
“BofI” has the meaning set forth in the opening paragraph.
“BofI Disclosure Schedule” has the meaning set forth in Article V.
“BofI Financial Statements” has the meaning set forth in Section 5.05.
“BofI Holding” means BofI Holding, Inc., a Delaware corporation.
“BofI Indemnified Parties” has the meaning set forth in Section 10.01.




--------------------------------------------------------------------------------




“BofI’s Knowledge” means the actual and imputed knowledge of Gregory Garrabrants
or Andrew J. Micheletti.
“Brokered Deposits” means all Deposits that have been placed through a broker or
other intermediary for which HRB Bank has incurred liability for payment of a
commission or other remuneration to such broker or intermediary.
“Business Day” means any day except a Saturday, Sunday or other day on which
banking institutions located in the State of Missouri or the State of California
are authorized by Law to close.
“Call Report Instructions” means, as of any date, the then-applicable
instructions to the Reports of Condition and Income as promulgated by the
Federal Financial Institutions Examination Council.
“Claim Notice” has the meaning set forth in Section 10.03(a).
“Closing” has the meaning set forth in Section 3.01.
“Closing Ancillary Agreements” means the Assignment and Assumption of Deposit
Liabilities Agreement, the Assignment and Assumption of Assumed Contracts
Agreement, the Bill of Sale, the Assignment and Assumption of Loans Agreement,
the Assignment, Transfer and Appointment of Successor Custodian for Custodial
Accounts, and the Limited Power of Attorney.
“Closing Date” has the meaning set forth in Section 3.01.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commitments” means the unfunded portion of a line of credit or other unfunded
commitment to make a Consumer Loan (or additional advances with respect to a
Consumer Loan) as reflected on the books and records of HRB Bank, that was
legally binding on HRB Bank immediately prior to the Closing.
“Consent” shall mean any consent, approval, authorization, clearance, exemption,
waiver, or similar affirmation by any Person pursuant to any Contract, Law,
Order or Permit.
“Constituent Documents” means collectively or individually, as the case may be,
the charter, articles of incorporation or certificate of incorporation and/or
the bylaws (and/or any equivalent governing documents) of a Person.
“Consumer Loans” means all Loans made primarily for personal, family or
household purposes (excluding, however, all Residential Mortgage Loans),
including but not limited to all Emerald Advances for the current tax season,
all Emerald Advances for any prior tax season, all Unsecured Credit Card
Accounts, and all Unsecured Credit Card Receivables (in each case regardless of
whether a participation interest in such Emerald Advances, Unsecured Credit Card
Accounts or Unsecured Credit Card Receivables has been sold to a third party).
“Contract” shall mean any contract, agreement, arrangement, authorization,
commitment, indenture, instrument, license, lease, obligation, plan, practice,
restriction, understanding, or undertaking of any kind or character, or other
document to which any Person is a party or that is binding on any Person or its
assets or business.
“Conversion” has the meaning set forth in the Recitals.




--------------------------------------------------------------------------------




“Custodial Account” has the meaning set forth in Section 3.07.
“Damages” has the meaning set forth in Section 10.01.
“Deposits” mean all deposit liabilities of HRB Bank, which are defined as
deposits in the FDIA, including in each case collected and uncollected Deposits
plus Accrued Interest.
“Divestiture Transaction” means the Conversion, the P&A Transaction and the
Affiliate Merger, collectively.
“EFS” means Emerald Financial Services, LLC, a Delaware limited liability
company.
“Emerald Advance” means each H&R Block Emerald Advance line of credit account
established pursuant to an agreement between HRB Bank and any individual.
“Emerald Cards” means the prepaid cards issued under the brand name “Emerald
Card” by HRB Bank.
“Estimated Transfer Amount” has the meaning set forth in Section 3.02(d).
“Excluded Assets” has the meaning set forth in Section 2.02.
“Excluded Liabilities” has the meaning set forth in Section 2.04.
“FDIA” means the Federal Deposit Insurance Act, as amended.
“Federal Reserve Borrowings” means all borrowings of HRB Bank from the Federal
Reserve Bank of Kansas City.
“FHLB Advances” means all borrowings of HRB Bank from the Federal Home Loan Bank
of Des Moines.
“Final Settlement Date” has the meaning set forth in Section 3.04.
“Final Transfer Amount” has the meaning set forth in Section 3.03(a).
“Final Transfer Payment” has the meaning set forth in Section 3.04.
“Fundamental Representations” means (i) with respect to BofI, the
representations and warranties set forth in Section 4.01 (Organization and
Authority), Section 4.02 (Execution and Delivery), Section 4.04 (Compliance with
Laws, Permits and Instruments), Section 4.08 (Consents and Approvals), Section
4.09 (Ownership of Assets), and Section 4.20 (Finder's Fee) and (ii) with
respect to HRB Bank and Block Financial, the representations and warranties set
forth in Section 5.01 (Organization and Authority), Section 5.02 (Execution and
Delivery), Section 5.03 (Compliance with Laws, Permits and Instruments), Section
5.04 (Consents and Approvals), Section 5.09 (Finder's Fee), Section 5.10
(Association Rights) and Section 5.11 (Nevada Branch).
“GAAP” means generally accepted accounting principles as in effect in the United
States.
“Governmental Entity” means any United States, foreign, federal, state or local
court, tribunal, judicial body, arbitral body, administrative agency or
commission, or other governmental instrumentality.




--------------------------------------------------------------------------------




“H&R Block” means, collectively, HRB and its subsidiaries.
“HRB” means H&R Block, Inc., a Missouri corporation.
“HRB Bank” has the meaning set forth in the opening paragraph. Following
consummation of the Affiliate Merger, references to HRB Bank in this Agreement
shall be deemed to refer to Block Financial, as successor to HRB Bank pursuant
to the Affiliate Merger.
“HRB Bank Common Stock” has the meaning set forth in Section 4.03.
“HRB Bank Disclosure Schedule” has the meaning set forth in Article IV.
“HRB Bank Indemnifying Parties” means HRB Bank and Block Financial.
“HRB Bank Indemnified Parties” has the meaning set forth in Section 10.02.
“HRB Bank’s Knowledge” means the actual and imputed knowledge of Jeffrey Brown,
Greg Macfarlane, Greg Quarles, Alana Neale or Jim Koger.
“HRB Financial Statements” has the meaning set forth in Section 4.05.
“HRB Gift Cards” means the prepaid cards issued by HRB Bank and identified as
“gift cards.”
“HRB Incentive Cards” means the prepaid cards issued by HRB Bank and identified
as “incentive cards.”
“HRB Prepaid Cards” means the Emerald Cards, HRB Gift Cards and HRB Incentive
Cards.
“HRB Prepaid Card Balances” means the balances on HRB Prepaid Cards.
“Indemnified Party” has the meaning set forth in Section 10.03.
“Indemnifying Party” has the meaning set forth in Section 10.03(a).
“Investment Securities” means all of the readily marketable investment
securities in HRB Bank’s investment portfolio.
“Law” means any federal or state law, statute, regulation, rule, or reporting or
licensing requirement applicable to a Person or its assets, liabilities or
business, including those promulgated, interpreted, or enforced by any
Governmental Entity.
“Liability” means any direct or indirect indebtedness, guaranty, endorsement,
claim, loss, damage, deficiency, cost, expense, obligation or responsibility,
fixed or unfixed, contingent or non-contingent, known or unknown, asserted or
unasserted, liquidated or unliquidated, secured or unsecured.
“Lien” means any lien, pledge, claim, charge, security interest, mortgage,
easement, covenant, restriction, or encumbrance of any nature whatsoever, but
excluding participation interests in the Transferred Loans.
“Litigation” means any complaint, action, suit, proceeding, review, arbitration
or other alternative dispute resolution procedure, demand, claim, investigation
or inquiry of any kind or nature, whether civil, criminal or administrative.




--------------------------------------------------------------------------------




“Loans” means all of the following owed to or held by HRB Bank:
(a)All loans, funded portions of lines of credit or credit plans (whether
revolving or not and whether commercial or consumer), including loans secured by
Deposits, extensions of credit pursuant to a credit card plan or any other
extensions of credit;


(b)All liens, rights (including rights of setoff), remedies, powers, privileges,
demands, claims, priorities, equities and benefits owned or held by, or accruing
or to accrue to or for the benefit of, the holder of the obligations or
instruments referred to in clause (a) above, including those arising under or
based upon all Records evidencing or securing a Loan (including any note,
mortgage, deed of trust, security agreement, guarantee, other collateral
documents, attorney opinions, all other tangible or electronic items relating to
the Loans and all amendments, modifications, extensions or renewals of any of
the foregoing), casualty insurance, gap/warranty and credit life insurance
policies and binders, standby letters of credit, mortgagee title insurance
policies and binders, payment bonds and performance bonds at any time and from
time to time existing with respect to any of the obligations or instruments
referred to in clause (a) above; and


(c)All amendments, modifications, renewals, extensions, refinancings, and
refundings of or for any of the foregoing, and any financing statements,
participation agreements, subordination agreements, and intercreditor agreements
related to any of the foregoing.
 
“MasterCard” means MasterCard Incorporated, a Delaware corporation.
“Material Adverse Change” with respect to a party shall mean an event, change,
or occurrence which, individually or together with any other event, change, or
occurrence, has or would reasonably be expected to have a material adverse
effect on (a) the business, regulatory status, assets, financial position or
prospects of such party, or results of operations of such party, (b) the ability
of such party to perform its obligations under this Agreement or to consummate
the transactions contemplated by this Agreement or (c) in the case of HRB Bank
and Block Financial, the Transferred Assets or Assumed Liabilities, provided,
however, that none of the following will be taken into account in determining
whether there has been a Material Adverse Change, unless such event, change, or
occurrence, individually or together with any other event, change, or
occurrence, has or would reasonably be expected to have a disproportionate
impact on the business, regulatory status, assets, financial position or
prospects of such party, or results of operations of such party as compared to
other comparable companies in such party's industry: (i) adverse changes in GAAP
or regulatory accounting requirements; (ii) adverse changes in Laws of general
applicability to companies in the U.S. banking, financial services or tax
preparation industries; (iii) adverse changes in global or national political
conditions or general economic or market conditions (including changes in
prevailing interest rates, and currency exchange rates) affecting other
companies in the U.S. banking industry; or (iv) any outbreak or escalation of
hostilities, declared or undeclared acts of war or terrorism.
"Materially Burdensome Regulatory Condition" has the meaning set forth in
Section 6.04(e).
“Mortgage Holdings” means HRB Mortgage Holdings, LLC, a Delaware limited
liability company.
"Nevada Branch" has the meaning set forth in Section 5.11.
“Non-Assigned Assets” has the meaning set forth in Section 2.05.




--------------------------------------------------------------------------------




“Nondisclosure Agreement” means the Amended and Restated Letter Agreement, dated
as of October 21, 2013, by and among Block Financial, HRB Tax Group, Inc., and
BofI Holding, Inc.
“Notice Period” has the meaning set forth in Section 10.03(a).
“OCC” means the Office of the Comptroller of the Currency.
“Operating Cash” means all teller working cash, petty cash, vault cash and any
other cash of HRB Bank located at the Bank Office or in the ATM, as of the close
of business on the Closing Date.
“Order” shall mean any order, injunction, judgment, decision, award, decree,
ruling, writ, or administrative decision of any Governmental Entity.
“OREO” means all real property acquired by HRB Bank through foreclosure or
satisfaction of judgments or indebtedness, together with all improvements,
fixtures and appurtenances located thereon and owned by HRB Bank as of the
Closing Date.
“Other Correspondent Accounts” means all deposit accounts of HRB Bank located at
any other bank or financial institution, other than the UMB Correspondent
Accounts.
“Overdrafts” means negative balances on Deposit accounts and HRB Prepaid Cards.
“P&A Transaction” has the meaning set forth in the Recitals.
“Pending Litigation” has the meaning set forth in Section 4.07.
“Permit” shall mean any permit, approval, authorization, certificate, easement,
franchise, license, or right given by any Governmental Entity to any Person, or
that is or may be binding upon or inure to the benefit of any Person, or its
assets or business.
“Person” means an individual, corporation, partnership, limited liability
company, unincorporated association, trust, joint venture or other organization
or entity or Governmental Entity and shall include any successor (by merger or
otherwise) of such entity.
“Personal Property” means the ATM and all other equipment, furniture,
appliances, fixtures, furnishings, computer equipment (hardware and software),
materials, supplies, signs, structures, improvements and other items of tangible
personal property owned by HRB Bank and located at the Bank Office.
“Post-Closing Transfer Calculation” has the meaning set forth in Section
3.03(a).
“Program Agreements” has the meaning set forth in Section 6.13.
“Program Management Agreement” means the Program Management Agreement, including
the product schedules attached thereto, to be entered into by BofI, Block
Financial and EFS concurrent with the Closing, pursuant to which EFS will
provide certain services to BofI and will market and distribute BofI products
and services.
“Pro Rata Adjustment” has the meaning set forth in Section 3.06.




--------------------------------------------------------------------------------




“Real Property” means the real property leased by HRB Bank in which the Bank
Office is located, together with all improvements, improvements in progress,
fixtures and appurtenances located thereon or related thereto.
“Receivables Participation Agreement” means the Emerald Advance Receivables
Participation Agreement to be entered into by BofI, HRB and a subsidiary of
Block Financial concurrent with the Closing, pursuant to which, from time to
time, BofI will sell and such subsidiary will purchase participation interests
in certain Emerald Advance Loans originated by BofI.
“Records” means all books, records and files relating primarily to the
Transferred Assets and the Assumed Liabilities, in every format, in the
possession or control of HRB Bank or any of its Affiliates, agents or service
providers.
“Required Regulatory Approval” means a regulatory authorization, consent, order
or approval from an Approving Authority required to complete any part of the
Divestiture Transaction, including but not limited to (a) with respect to HRB
Bank, approval of (i) the OCC, as the regulator of national banks, to complete
(A) the Conversion, (B) the P&A Transaction and (C) the Affiliate Merger and
(ii) the OCC, as the regulator of federal savings banks, to complete the
Conversion; (b) with respect to Block Financial, H&R Block Group, Inc., and HRB,
approval of the Board of Governors of the Federal Reserve System of a waiver of
the application and filing requirements under section 3(a)(1) of the Bank
Holding Company Act of 1956; and (c) with respect to BofI, approval of the OCC
to complete the P&A Transaction, as appropriate.
“Residential Mortgage Loans” means each first or second lien residential
mortgage Loan including all of HRB Bank’s right, title and interest in and to
such Loan, including the servicing rights and all escrows related to such Loan.
“Retained Contracts” means all Contracts of HRB Bank that are not set forth in
Section 4.11(b) of the HRB Bank Disclosure Schedule.
“Secured Credit Card Account” means each open-end credit account that is
accessed by a credit card established pursuant to a cardholder agreement between
HRB Bank and any individual, that is secured by a Deposit.
“Secured Credit Card Receivables” means any amounts shown on HRB Bank’s records
as amounts payable by obligors on any Secured Credit Card Account.
“Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code §59A),
customs, duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property,
escheat, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated, or other tax of any kind whatsoever, including any interest,
penalty, or addition thereto, whether disputed or not and including any
obligation to indemnify or otherwise assume or succeed to the Tax liability of
any other Person.
“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
“Third Party Claim” has the meaning set forth in Section 10.03(a).




--------------------------------------------------------------------------------




“Threshold Amount” has the meaning set forth in Section 10.04(a).
“Time Deposits” means Deposits that are time deposits or certificates of
deposit.
“Transfer Amount” has the meaning set forth in Section 3.02(b).
“Transferred Assets” has the meaning set forth in Section 2.01.
“Transferred Loans” means all Consumer Loans, regardless of whether any such
Consumer Loan has been written off on the books of HRB Bank or participated, in
whole or in part, to a third party, including all Accrued Interest thereon.
“UMB Correspondent Accounts” means the three deposit accounts of HRB Bank with
UMB Bank, n.a. which are HRB Bank’s primary operating and clearing accounts.
“Unsecured Credit Card Account” means each unsecured open-end credit account
that is accessed by a credit card established pursuant to a cardholder agreement
between HRB Bank and any individual.
“Unsecured Credit Card Receivables” means all amounts shown on HRB Bank’s
records as amounts payable by obligors on any Unsecured Credit Card Account.
ARTICLE II


PURCHASE OF ASSETS AND ASSUMPTION OF LIABILITIES


2.01.    Purchase of Assets. Subject to the terms, conditions, representations
and warranties set forth in this Agreement, at the Closing, HRB Bank will sell,
assign, transfer, grant, bargain, deliver and convey to BofI, and BofI will
purchase and otherwise acquire from HRB Bank, free and clear of any Lien, HRB
Bank’s entire right, title and interest in and to the following assets (the
“Transferred Assets”):
        
(a)    the Transferred Loans, and all Accrued Interest on the Transferred Loans;
 
(b)    the Overdrafts;


(c)    the Assumed Contracts;


(d)the Records;


(e)the Contracts between HRB Bank and each depositor governing the terms and
conditions of the Deposits (including the Brokered Deposits), the HRB Prepaid
Cards and the Transferred Loans;


(f)all ABA routing numbers, BINs, and customer account numbers, transit routing
numbers, and any other account numbers used or held for use in connection with
the Transferred Assets and/or the Assumed Liabilities; and


(g)all security and/or other deposits and prepaid expenses exclusively relating
to the Transferred Assets.






--------------------------------------------------------------------------------




No later than three (3) Business Days prior to the Closing Date, HRB Bank shall
complete and provide to BofI (i) an electronic schedule, in form and substance
reasonably acceptable to BofI, setting forth such information as BofI may
reasonably request with respect to the Transferred Loans as they existed as of
the cut-off date for such schedule which shall be not earlier than the fifth
(5th) Business Day prior to the Closing Date and (ii) an electronic schedule in
form and substance reasonably acceptable to BofI setting forth such information
as BofI may reasonably request with respect to the Overdrafts as they existed as
of the cut-off date for such schedule which shall be not earlier than the fifth
(5th) Business Day prior to the Closing Date. The parties acknowledge and agree
that the schedules to be delivered as provided in the preceding sentence are
preliminary and will not account for changes in the Transferred Loans or
Overdrafts between the cut-off dates of such schedules and the Closing Date. No
later than five (5) Business Days after the Closing Date, HRB Bank shall deliver
final electronic versions of the aforementioned schedules containing information
regarding the Transferred Loans and the Overdrafts as of the close of business
on the Closing Date.
2.02.    Excluded Assets
. Notwithstanding anything to the contrary in Section 2.01, all of the assets of
HRB Bank that are not Transferred Assets, including the following assets, will
be retained by HRB Bank and are excluded from the Transferred Assets (the
“Excluded Assets”):
(a)    all Investment Securities;


(b)    all Residential Mortgage Loans;
(c)    all OREO;


(d)    all commercial and industrial Loans;


(e)    the Retained Contracts;


(f)    HRB Bank’s membership interest in EFS;


(g)    HRB Bank’s membership interest in Mortgage Holdings;


(h)HRB Bank’s equity interest in any other subsidiary or other entity;


(i)HRB Bank’s stock in the Federal Home Loan Bank of Des Moines (and any right
to the proceeds of the redemption of such stock);


(j)all claims, demands or causes of action for refunds of taxes and governmental
charges related to HRB Bank’s business;
 
(k)HRB Bank’s corporate seal, minute books, charter, corporate stock record
books, tax records, organizational documents and such other books and records as
pertain to the organization, taxation or capitalization of HRB Bank;


(l)any claims, demands or causes of action or rights associated with the
Excluded Assets or the Excluded Liabilities;


(m)any intellectual property owned by, or licensed to, HRB Bank;
 




--------------------------------------------------------------------------------




(n)any intercompany receivables from an Affiliate of HRB Bank;


(o)the Secured Credit Card Accounts;


(p)the Secured Credit Card Receivables;


(q)the Other Correspondent Accounts;


(r)the Operating Cash;


(s)the Personal Property;
 
(t)the Real Property; and


(u)the UMB Correspondent Accounts.


2.03.    Assumed Liabilities
. Upon the terms and subject to the conditions set forth in this Agreement, on
the Closing Date, BofI will assume and agree to pay and perform, as and when
due, only those Liabilities of HRB Bank listed below in this Section 2.03 (the
“Assumed Liabilities”):
(a)    all Deposits;
 
(b)    all HRB Prepaid Card Balances;


(c)    the payment and performance of obligations and other Liabilities (other
than Excluded Liabilities) arising after the Closing Date relating to the
Transferred Assets or the Assumed Contracts (other than (i) obligations or
Liabilities arising out of or relating to a breach or non-performance of the
terms thereof prior to the Closing and (ii) obligations or Liabilities payable
after Closing but subject to proration as provided in Section 3.06, which
obligations or Liabilities will be paid by BofI for HRB Bank’s account after
Closing); and


(d)    the obligations under the Commitments (other than obligations arising out
of or relating to a breach or non-performance thereof prior to the Closing).


No later than three (3) Business Days prior to the Closing Date, HRB Bank shall
complete and provide to BofI (i) an electronic schedule, in form and substance
reasonably acceptable to BofI, setting forth such information as BofI may
reasonably request with respect to the Deposits as they existed as of the
cut-off date for such schedule which shall be not earlier than the fifth (5th)
Business Day prior to the Closing Date, (ii) an electronic schedule, in form and
substance reasonably acceptable to BofI, setting forth such information as BofI
may reasonably request with respect to the HRB Prepaid Card Balances as they
existed as of the cut-off date for such schedule which shall be not earlier than
the fifth (5th) Business Day prior to the Closing Date, and (iii) an electronic
schedule, in form and substance reasonably acceptable to BofI, setting forth
such information as BofI may reasonably request with respect to the Commitments
as they existed as of the cut-off date for such schedule which shall be not
earlier than the fifth (5th) Business Day prior to the Closing Date. The parties
acknowledge and agree that the schedules to be delivered as provided in the
preceding sentence are preliminary and will not account for changes in the
Deposits, HRB Prepaid Card Balances and the Commitments between the cut-off
dates of such schedules and the Closing Date. No later than five (5) Business
Days after the Closing Date, HRB Bank




--------------------------------------------------------------------------------




shall deliver final electronic versions of the aforementioned schedules
containing information regarding the Deposits, HRB Prepaid Card Balances and
Commitments as of the close of business on the Closing Date.
2.04.    Excluded Liabilities. Except as and to the limited extent specifically
set forth in Section 2.03, BofI is not assuming any Liabilities of HRB Bank. HRB
Bank is, and following the Closing HRB Bank will continue to be, responsible for
all Liabilities of HRB Bank other than the Assumed Liabilities (collectively,
the “Excluded Liabilities”). Without limiting the generality of the foregoing,
the Excluded Liabilities include the following:


(a)    any Liability arising out of or in connection with the business of HRB
Bank or any transactions or series of transactions, any facts or series of facts
existing, or any events or series of events to the extent they occurred on or
prior to the Closing Date (other than the Liabilities expressly assumed by BofI
pursuant to Section 2.03);


(b)    any Liability with respect to employment or consulting agreements,
pension, profit-sharing, welfare or benefit plans, or amounts owing for
commissions or compensation, termination, severance or other payments to present
or former employees, officers, managers or members of HRB Bank and/or to the
spouse, dependents, and beneficiaries of such individuals, regardless of whether
any such person is employed by HRB Bank or BofI following the Closing;


(c)    any Liability of HRB Bank for any Taxes of any kind or nature, or any
interest or penalties thereon, including any of HRB Bank's Tax obligations
arising out of the transactions contemplated hereunder;


(d)    all FHLB Advances (if any) and Federal Reserve Borrowings (if any);


(e)    any Liability under or relating to the Retained Contracts;


(f)    any Liability arising from or relating to the Excluded Assets;


(g)    any Liability for commissions or other payments due to brokers on any
Brokered Deposits incurred or accrued prior to the Closing Date;


(h)    any Liabilities arising from or related to the Pending Litigation, which
are expressly retained by HRB Bank and expressly excluded from the Assumed
Liabilities to be assumed by BofI; and


(i)    any fee payable by HRB Bank pursuant to its engagement letter with either
of Goldman, Sachs. & Co. or First Annapolis Consulting, Inc. or any other
broker, investment bank, consultant or other advisor engaged by HRB Bank, Block
Financial or any Affiliate thereof and any other costs, expenses or other
Liabilities incurred by HRB Bank, Block Financial or any Affiliate thereof in
connection with the Divestiture Transactions.


2.05.    Nonassignable Contracts and Rights. Notwithstanding anything to the
contrary in this Agreement, no Contracts, Permits, properties, rights or other
assets (collectively, the “Non-Assigned Assets”) of HRB Bank shall be deemed
sold, transferred or assigned to BofI pursuant to this Agreement if the
attempted sale, transfer or assignment thereof to BofI without the Consent of
any other Person would be ineffective or would constitute a default or breach of
Contract or a violation of any Law or




--------------------------------------------------------------------------------




Order, and such Consent is not obtained at or prior to the Closing. In such
case, to the extent possible, (a) the beneficial interest in or to such
Non-Assigned Assets (collectively, the “Beneficial Rights”) shall in any event
pass at the Closing to BofI under this Agreement; and (b) pending such Consent,
BofI shall discharge, as agent for HRB Bank, the obligations of HRB Bank under
such Beneficial Rights to the extent such obligations are Assumed Liabilities,
and HRB Bank shall act as BofI’s agent in the receipt of any benefits, rights or
interest received from the Beneficial Rights. With respect to each Non-Assigned
Asset, HRB Bank and Block Financial will comply with the covenants contained in
Section 6.13(b).
ARTICLE III


CLOSING AND TRANSFER AMOUNT


3.01.    Closing. Unless this Agreement shall have been terminated in accordance
with Article IX, the closing of the transactions contemplated by this Agreement
(the "Closing") shall take place on September 30, 2015, or such earlier date as
the parties may mutually agree upon in writing (the "Closing Date"), but subject
to satisfaction of each of the conditions to Closing set forth in Article VIII
hereof or waiver by the party entitled to the benefit thereof. The P&A
Transaction, and all calculations made in connection therewith, shall be
effective as of the close of HRB Bank's banking business on the Closing Date.
The Closing will take place, subject to the satisfaction or waiver of all
conditions set forth in Article VIII, at the offices of Stinson Leonard Street
LLP, 1201 Walnut, Suite 2900, Kansas City, Missouri 64106.


3.02.    Transfer Amount.


(a)    In connection with the sale by HRB Bank to BofI of the Transferred Assets
and the assumption by BofI of the Assumed Liabilities as provided for herein, at
the Closing, if:


(i)
the Estimated Transfer Amount is negative, HRB Bank will transfer to BofI by
wire transfer of immediately available funds to an account designated by BofI an
amount equal to the Estimated Transfer Amount; or



(ii)
the Estimated Transfer Amount is positive, BofI will transfer to HRB Bank by
wire transfer of immediately available funds to an account designated by HRB
Bank an amount equal to the Estimated Transfer Amount.



(b)    For purposes of this Agreement, the "Transfer Amount" will be equal to:


(i)
the aggregate book value of the Transferred Loans, plus all Accrued Interest on
the Transferred Loans;



(ii)    plus, the aggregate book value of the Overdrafts;


(iii)
minus, the sum of (A) aggregate par value of the Deposits (without a premium),
plus (B) all accrued and unpaid interest on the Deposits;



(iv)
plus or minus (as applicable) the Pro Rata Adjustment.



(c)    If the Estimated Transfer Amount is a negative number then, prior to the
Closing Date, Block Financial will make the Block Financial Capital
Contribution; provided, however, that the




--------------------------------------------------------------------------------




failure of Block Financial to timely make the Block Financial Capital
Contribution shall not relieve Block Financial or HRB Bank of their respective
obligations under this Agreement.
(d)    Three (3) Business Days prior to the Closing Date, HRB Bank shall deliver
to BofI a written calculation of the Transfer Amount setting forth in reasonable
detail HRB Bank’s good faith best estimate of the Transfer Amount calculated as
of the close of business on the date that is five (5) Business Days prior to the
Closing Date, determined in accordance with GAAP (the “Estimated Transfer
Amount”) and shall make available the work papers, schedules and other
supporting data used by HRB Bank to calculate and prepare the Estimated Transfer
Amount. The Estimated Transfer Amount will be subject to the approval of BofI,
which approval shall not be unreasonably delayed, conditioned or withheld.


(e)    A pro forma hypothetical calculation of the Transfer Amount is included
in Schedule 3.02.


3.03.    Post-Closing Transfer Calculation.


(a)    Not later than the twentieth (20th) Business Day after the Closing Date,
HRB shall deliver to BofI a written calculation (the “Post-Closing Transfer
Calculation”) of the Transfer Amount setting forth in reasonable detail the
Transfer Amount calculated as of the close of business on the Closing Date,
determined in accordance with GAAP (the “Final Transfer Amount”) and shall make
available the work papers, schedules and other supporting data used by HRB Bank
to calculate and prepare the Post-Closing Transfer Calculation to enable BofI to
verify the accuracy of the Final Transfer Amount.


(b)    If HRB Bank and BofI are unable to agree upon the Post-Closing Transfer
Calculation within ten (10) Business Days after HRB delivers the Post-Closing
Transfer Calculation, the disputed items or amounts concerning the Post-Closing
Transfer Calculation shall be determined by PricewaterhouseCoopers LLP (the
“Accounting Firm”) within fourteen (14) Business Days following the submission
of such disputed items or amounts to the Accounting Firm. In making such
calculation, the Accounting Firm may only consider those items or amounts in the
Post-Closing Transfer Calculation as to which HRB Bank and BofI have disagreed,
and the Accounting Firm shall act as an expert and not an arbitrator. The fees
of the Accounting Firm incurred in determining the Post-Closing Transfer
Calculation will be paid equally by HRB Bank and BofI. Except as set forth on
Schedule 3.03, neither HRB Bank, Block Financial or their Affiliates (on the one
side), or BofI, BofI Holding or their Affiliates (on the other side) have
engaged the Accounting Firm for services in the last two years.


3.04.    Final Settlement. On the Business Day immediately following the day on
which the Post-Closing Transfer Calculation shall have been finally determined
pursuant to the terms of Section 3.03 (the “Final Settlement Date”), if the
Final Transfer Amount is greater than the Estimated Transfer Amount, then BofI
shall pay the difference to HRB Bank. If the Final Transfer Amount is less than
the Estimated Transfer Amount, then HRB Bank shall pay the difference to BofI.
In each case such payment shall be made within three (3) Business Days after the
Final Settlement Date by wire transfer in immediately available funds to an
account designated in writing by HRB Bank to BofI or to an account designated in
writing by BofI to HRB Bank, as applicable. Any payment pursuant to this Section
3.04 (the “Final Transfer Payment”) shall include interest on such amount for
the number of days from and including the Closing Date to but excluding the
Final Settlement Date at a rate equal to the effective Federal Funds rate as
published by the Board of Governors of the Federal Reserve System on the Final
Settlement Date. If the Final Settlement Date is not a Business Day, the Federal
Funds Rate shall be the rate applicable to federal funds transactions on the
immediately preceding day for which such rate is reported.




--------------------------------------------------------------------------------






3.05.    Purchase Price Allocation. The allocation of the consideration paid by
BofI is intended to comply with the allocation method required by Section 1060
of the Code.  The parties will each report the federal, state and local and
other tax consequences of the P&A Transaction (including the filing of Internal
Revenue Service Form 8594) in a manner consistent with such allocation and take
no position in any tax filing, return, proceeding, audit or otherwise which is
inconsistent with such allocation, unless required to do so by law as
interpreted or modified subsequent to the Closing Date.  Within thirty (30) days
following the Closing Date, BofI shall provide to HRB Bank a schedule showing
BofI’s proposed allocation of the consideration payable with respect to the
Transferred Assets.  BofI, on the one hand, and HRB Bank on the other, shall
agree upon such allocation within sixty (60) days after the Closing Date;
provided that if BofI and HRB Bank are unable to agree upon an allocation
schedule within such sixty (60) day period, the allocation schedule shall be
prepared by the Accounting Firm, who shall be mutually engaged by HRB Bank and
BofI for such purpose.  The fees of the Accounting Firm incurred in preparing
the allocation schedule shall be paid equally by BofI and HRB Bank.


3.06.    Prorations. The parties intend that HRB Bank will own the Transferred
Assets and be responsible for the Assumed Liabilities for its own account until
the close of business on the Closing Date, and that BofI will own the
Transferred Assets and be responsible for the Assumed Liabilities for its own
account after the close of business on the Closing Date. Thus, except as
otherwise specifically provided in this Agreement, items of expense and income
directly attributable to the Transferred Assets and Assumed Liabilities, other
than any general overhead expenses of HRB Bank, will be prorated as of the close
of business on the Closing Date, whether or not such adjustment would normally
be made as of such time, including any payments due or made on any Assumed
Contracts. The aggregate net amount of such proration shall result in an
adjustment (the “Pro-Rata Adjustment”) in the calculation of the Estimated
Transfer Amount and the Final Transfer Amount as provided for in Section 3.02
and Section 3.04, respectively. A schedule setting forth the items of income and
expense expected to be prorated with respect to the Transferred Assets and
Assumed Liabilities is attached as Schedule 3.06.
 
3.07.    Custodial Accounts. At the Closing, HRB Bank will resign as custodian
with respect to any individual retirement account included as part of the
Assumed Liabilities as to which HRB Bank is custodian (the “Custodial Account”).
At the Closing, HRB Bank will designate and appoint BofI as successor custodian
under each such Custodial Account. BofI covenants and agrees that it will,
following its designation or appointment as successor custodian under the
Custodial Accounts, perform, fulfill, and discharge each of the obligations
required to be performed by the custodian with respect to such Custodial
Accounts pursuant to Law, or pursuant to the governing documents establishing
such Custodial Account.


ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF HRB BANK AND BLOCK FINANCIAL
 
As a material inducement to BofI to enter into and perform its obligations under
this Agreement, except as disclosed in the Disclosure Schedule (the “HRB Bank
Disclosure Schedule”) delivered by HRB Bank and Block Financial to BofI before
the execution of this Agreement, HRB Bank and Block Financial, jointly and
severally, hereby represent and warrant to BofI that the statements contained in
this Article IV are true and correct as of the date hereof (unless they are made
as of a specific date, in which case they shall be true and correct as of such
specific date) and will be true and correct as of the Closing (unless they are
made as of a specific date, in which case they shall be true and correct as of
such specific date);




--------------------------------------------------------------------------------




4.01.    Organization and Authority.


(a)    HRB Bank is a federal savings bank, duly organized and validly existing
under the Laws of the United States. HRB Bank has all requisite corporate power
and authority to carry on its business as now being conducted, to own, lease and
operate its properties and assets as now owned, leased or operated and to enter
into and to carry on the business and activities now conducted by it. True and
complete copies of all HRB Bank Constituent Documents, as amended to date, have
been made available to BofI. HRB Bank is an insured bank as defined in the FDIA.
HRB Bank does not own or control any Affiliate or subsidiary other than EFS and
Mortgage Holdings. HRB Bank is the sole Member of EFS and Mortgage Holdings.
Other than the Member Interests in EFS and Mortgage Holdings, HRB Bank has no
equity interest, direct or indirect, in any other corporation or in any
partnership, joint venture or other business enterprise or entity.


(b)    Block Financial is a limited liability company, duly organized and
validly existing and in good standing under the laws of the State of Delaware.
Block Financial has all requisite limited liability company power and authority
to carry on its business as now being conducted, to own, lease and operate its
properties and assets as now owned, leased or operated and to enter into and to
carry on the business and activities now conducted by it, and is duly qualified
to do business and is in good standing in each jurisdiction in which the nature
of its business or the ownership, leasing or operation of its properties and
assets makes such qualification necessary, except where the failure to be so
qualified and in good standing would not reasonably be expected to create a
Material Adverse Change.


4.02.    Execution and Delivery.


(a)    HRB Bank has the corporate power and authority to execute, deliver and
perform this Agreement, the Ancillary Agreements to which it is a party, and any
documents, agreements or instruments to be executed by HRB Bank pursuant to this
Agreement or any Ancillary Agreement, and to consummate the transactions
contemplated hereby and thereby. The execution and delivery of this Agreement
and the Ancillary Agreements to which it is a party by HRB Bank and the
consummation by HRB Bank of the transactions contemplated hereby have been duly
authorized by the Board of Directors of HRB Bank and, other than the approval of
the Divestiture Transaction by the sole shareholder of HRB Bank (which approval
will be obtained promptly following the execution of this Agreement), no other
corporate proceedings are necessary to authorize this Agreement and the
Divestiture Transaction. This Agreement has been, and the Ancillary Agreements
to which it is a party and the other agreements and documents contemplated
hereby and thereby, have been or at Closing will be, duly executed by HRB Bank,
and each constitutes or will, assuming the due execution thereof by each of the
other parties thereto, constitute the legal, valid and binding obligation of HRB
Bank, enforceable in accordance with its respective terms and conditions, except
as enforceability may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, receivership, moratorium or similar Laws affecting
creditors’ rights and remedies and by general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing, regardless
of whether enforcement is sought in a proceeding at law or in equity.


(b)    Block Financial has the limited liability company power and authority to
execute, deliver and perform this Agreement, the Ancillary Agreements to which
it is a party, and any documents, agreements or instruments to be executed by
Block Financial pursuant to this Agreement or any Ancillary Agreement to which
it is a party, and to consummate the transactions contemplated hereby and
thereby. Block Financial has taken all limited liability company action
necessary (and no further action or proceeding on the part of Block Financial or
its members is necessary) to authorize the execution, delivery




--------------------------------------------------------------------------------




and performance of this Agreement, the Ancillary Agreements to which it is a
party and any documents, agreements or instruments to be executed by Block
Financial pursuant to this Agreement, the Ancillary Agreements to which it is a
party, and to consummate the transactions contemplated hereby and thereby. This
Agreement has been, and the Ancillary Agreements to which it is a party and the
other agreements and documents contemplated hereby and thereby, have been or at
Closing will be, duly executed by Block Financial and each constitutes or will,
assuming the due execution thereof by each of the other parties thereto,
constitute the legal, valid and binding obligation of Block Financial,
enforceable in accordance with its respective terms and conditions, except as
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization, receivership, moratorium or similar laws affecting creditors’
rights and remedies generally and by general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing, regardless
of whether enforcement is sought in a proceeding at law or in equity.


4.03.    Capitalization of HRB Bank. The entire authorized capital stock of HRB
Bank consists of 10,000 shares of common stock, par value $1.00 per share (the
"HRB Bank Common Stock"). As of the date hereof, 100 shares of HRB Bank Common
Stock are issued and outstanding and all 100 of such shares are owned, legally
and beneficially, by Block Financial. All of the shares of HRB Bank Common Stock
have been duly authorized, validly issued, and are fully paid and nonassessable,
and have not and will not have been issued in violation of the preemptive rights
of any Person.


4.04.    Compliance with Laws, Permits and Instruments.


(a)    HRB Bank has performed and abided by all obligations required to be
performed by it to the date hereof, and has complied with, and is in compliance
with, and is not in default (and with the giving of notice or the passage of
time will not be in default) under, or in violation of, (i) any provision of the
HRB Bank Constituent Documents, (ii) any provision of any Contract applicable to
the Transferred Assets or Assumed Liabilities, except where nonperformance,
noncompliance, default or violation would not reasonably be expected to result
in a Material Adverse Change, (iii) any Law, Order or Permit applicable to HRB
Bank, except where nonperformance, noncompliance, default or violation would not
reasonably be expected to result in a Material Adverse Change, or (iv) any Law,
Order or Permit applicable specifically to the Transferred Assets or Assumed
Liabilities, in any material respect.


(b)    The execution, delivery and (provided the Required Regulatory Approvals
are obtained) performance of this Agreement and the other agreements
contemplated hereby, and the completion of the transactions contemplated hereby
and thereby will not conflict with, result in any violation or breach of or
result in a default, under (i) the HRB Bank Constituent Documents (ii) any
provision of any Contract, applicable to the Transferred Assets or Assumed
Liabilities, except where such conflict, breach, default or violation would not
reasonably be expected to result in a Material Adverse Change, or (iii) any Law,
Order or Permit applicable to HRB Bank, the Transferred Assets or Assumed
Liabilities, in any material respect.


4.05.    Financial Statements. HRB Bank and Block Financial have made available
to BofI true and complete copies of the financial statements of each of HRB Bank
and Block Financial identified in Section 4.05 of the HRB Bank Disclosure
Schedule (the “HRB Financial Statements”). The HRB Financial Statements
(including the related notes) complied as to form, as of their respective dates,
in all material respects with applicable accounting requirements, have been
prepared in accordance with GAAP, fairly present the financial condition of each
of HRB Bank and Block Financial at the dates thereof and the results of
operations for the periods then ended (subject, in the case of unaudited
financial statements, to notes and normal year-end audit adjustments that were
not material in amount or effect),




--------------------------------------------------------------------------------




and the accounting records underlying the HRB Financial Statements accurately
and fairly reflect in all material respects the transactions of HRB Bank and
Block Financial. The Assumed Liabilities have been reflected in the HRB
Financial Statements and other material financial records (including those
delivered or made available to any Governmental Entity) in accordance with GAAP
or regulatory accounting principles, as applicable, and all applicable legal and
regulatory requirements. Since January 1, 2009, HRB Bank's and Block Financial's
external auditor was independent of HRB Bank and Block Financial and their
management. As of the date hereof, HRB Bank's and Block Financial's external
auditor has not resigned or been dismissed as a result of or in connection with
any disagreements with HRB Bank or Block Financial on a matter of accounting
principles or practices, financial statement disclosure or auditing scope or
procedure.


4.06.    Undisclosed Liabilities. Neither HRB Bank nor Block Financial has any
material Liability that is not reflected in or disclosed in the HRB Financial
Statements.


4.07.    Litigation. Except for Litigation listed in Section 4.07 of the HRB
Bank Disclosure Schedule (the “Pending Litigation”), there is no Litigation
pending or, to HRB Bank’s Knowledge, threatened against either of HRB Bank or
Block Financial at law or in equity, or by or before any Governmental Entity
(a) relating to the Transferred Assets or the Assumed Liabilities or (b) that
challenges the validity of this Agreement or the transactions contemplated
hereby, that challenges any actions taken or to be taken by HRB Bank or Block
Financial pursuant hereto or thereto or that seeks to enjoin or otherwise
restrain the transactions contemplated hereby or thereby. There is no material
Litigation now pending in which HRB Bank or Block Financial is the plaintiff or
claimant which relate to, or would reasonably be expected to materially affect
BofI's ownership, operation or use in its business of, the Transferred Assets or
the Assumed Liabilities.


4.08.    Consents and Approvals. No Consent or Order of any Governmental Entity
or other Person is required on the part of HRB Bank or Block Financial in
connection with the execution, delivery or performance of this Agreement by HRB
Bank or Block Financial, or any agreement to be executed by HRB Bank or Block
Financial contemplated hereby, or the completion by HRB Bank or Block Financial
of the transactions contemplated hereby or thereby, and to HRB Bank’s Knowledge,
no such Governmental Entity or other Person has indicated that it will withhold
such Consent or Order.


4.09.    Ownership of Assets. HRB Bank has good and transferable title to, or in
the case of the Transferred Assets described in Sections 2.01(f), a valid
license or right to use, the Transferred Assets, free and clear of all Liens.


4.10.    Absence of Certain Changes or Events. Since April 30, 2013, HRB Bank
has conducted its business only in the ordinary course and has not:


(a)    Instituted, had instituted against it, settled or agreed to settle any
Litigation relating to the Transferred Assets or Assumed Liabilities other than
in the ordinary course of business;


(b)    Made any, or acquiesced with any, material change in any accounting
methods, principles or practices applicable to the Transferred Assets or Assumed
Liabilities, except as required by applicable Law;


(c)    Changed its interest rate or fee pricing policies or other material terms
with respect to its Deposits, Loans or Commitments other than in the ordinary
course of business;






--------------------------------------------------------------------------------




(d)    Waived any material right related to the Transferred Assets or the
Assumed Liabilities;


(e)    Amended, terminated, waived, assigned or modified the terms of any Loan,
Deposit or Commitment except in the ordinary course of business; or


(f)    Entered into any agreement or made any commitment whether in writing or
otherwise to take any of the types of action described in subsections (a)
through (e) above.
4.11.    Contracts and Commitments.


(a)    HRB Bank is not a party to or bound by any Contract for the purchase or
sale of any of the Transferred Assets or the assumption of the Assumed
Liabilities, or for the grant of any preferential right to purchase any of the
Transferred Assets or assume any of the Assumed Liabilities.


(b)    Each of the Contracts identified in Section 4.11(b) of the HRB Bank
Disclosure Schedule (the “Assumed Contracts”) and each of the Commitments
constitutes and, on the Closing Date, each of the Assumed Contracts and the
Commitments will constitute, the legal, valid and binding obligation of HRB
Bank, and each of the other parties thereto. Each of the Assumed Contracts and
Commitments is, and, on the Closing Date, will be, in full force and effect
(except to the extent that any Assumed Contract or Commitment expires in
accordance with its terms). HRB Bank has fulfilled and performed in all material
respects its obligations under the Assumed Contracts and Commitments in
accordance with their respective terms. Neither HRB Bank nor any other party to
any Assumed Contract or Commitment is, or is alleged to be, in breach or default
under any Assumed Contract or Commitment, nor does there exist any condition
which with the passage of time or the giving of notice or both would result in a
breach or default thereunder. HRB Bank has made available to BofI true and
complete copies of each Assumed Contract and of the terms applicable to each
Commitment.
 
(c)    Section 4.11(c) of the HRB Bank Disclosure Schedule identifies each
material Contract pursuant to which HRB Bank obtains services from a third party
material to the administration or management of the Transferred Assets or the
Assumed Liabilities.


4.12.    Taxes and Tax Returns.


(a)    HRB Bank has duly and timely filed all Tax Returns that it was required
to file under applicable Law with the appropriate Federal, state, local or
foreign governmental agencies. All such Tax Returns were correct and complete in
all material respects and have been prepared in substantial compliance with all
applicable Law. All Taxes due and owing by HRB Bank (whether or not shown on any
Tax Return) have been paid. There are no Liens for Taxes (other than Taxes not
yet due and payable) upon any of the assets of HRB Bank.


(b)    HRB Bank has withheld and paid all Taxes required to have been withheld
and paid in connection with any amounts paid or owing to any employee,
independent contractor, creditor, depositor, shareholder, or other third party,
and all information reporting (including Forms W-2, 1098 and 1099) required with
respect thereto have been properly completed and timely filed. HRB Bank has
timely and properly taken such actions in response to and in compliance with
notices from the Internal Revenue Service in respect of information reporting
and backup and nonresident withholding as are required by Law, including the
notation in its records of any B notices or C notices received with respect to
any customers, shareholders, or payees.






--------------------------------------------------------------------------------




(c)    There is no dispute or claim concerning any Tax liability of HRB Bank
either (i) claimed or raised by any authority in writing, or (ii) as to which
any director or officer (or employee responsible for Tax matters) of HRB Bank
has knowledge based upon personal contact with any agent of such authority. No
claim has been made in writing by any Governmental Entity in a jurisdiction
where HRB Bank does not file Tax Returns that HRB Bank is, or may be, subject to
taxation by that jurisdiction.


(d)    HRB Bank is not a party to or bound by any tax allocation or sharing
agreement.


4.13.     No Material Adverse Change. There has not been any Material Adverse
Change with respect to HRB Bank or Block Financial since April 30, 2013, nor has
any event or condition occurred that has resulted in, or would be reasonably
likely to result in, a Material Adverse Change with respect to HRB Bank or Block
Financial.


4.14.    Evidences of Indebtedness. All of the Transferred Loans and Overdrafts
are legal, valid and binding obligations of the respective obligors thereof,
enforceable in accordance with their respective terms, and are not subject to
any known or, to HRB Bank’s Knowledge, any threatened, defenses, offsets or
counterclaims that may be asserted against HRB Bank or any subsequent holder
thereof; provided, however that the enforceability of the Loans may be affected
by bankruptcy, reorganization, insolvency and similar laws of general
application relating to or affecting the rights or remedies of creditors
generally and by equitable principles that may be applied by a court in
construing or enforcing such Loans. Any collateral securing a Transferred Loan
is (i) the collateral described in the applicable security agreement, mortgage,
pledge, collateral assignment or other security document and (ii) subject to a
valid, enforceable and perfected Lien.


4.15.    Regulatory Compliance. HRB Bank is not subject to any Order of any
Governmental Entity other than Orders broadly applicable to similarly situated
financial institutions. Other than routine regulatory examinations, there are no
actions or proceedings pending or, to HRB Bank’s Knowledge, threatened against
HRB Bank or affecting or relating to in any material manner the Transferred
Assets or the Assumed Liabilities by or before any Governmental Entity. HRB Bank
has not received notice from any Governmental Entity indicating that it would
oppose or not grant or issue its Consent, if required, with respect to the
transactions contemplated by this Agreement.


4.16.    Books and Records. The Records (a) have been accurately maintained in
all material respects in the ordinary course of business, (b) are substantially
complete and correct in all material respects, (c) have only entered
transactions therein that represent bona fide transactions, (d) do not fail to
reflect transactions involving the business of HRB Bank that properly should
have been set forth therein and that have not been accurately so set forth, (e)
comply with all applicable Laws and (f) are sufficient to allow BofI to manage
the Transferred Assets and Assumed Liabilities in the same manner as they have
been managed by HRB Bank and Block Financial.


4.17.    Financial Products and Services. Each of the financial products and
services that are a part of the Transferred Assets or Assumed Liabilities is,
and at all times has been, offered and sold in compliance in all material
respects with all applicable Laws.


4.18.    Interest Rate Risk Management Instruments. HRB Bank has no interest
rate swaps, caps, floors, option agreements or other interest rate risk
management arrangements, entered into for the account of HRB Bank.






--------------------------------------------------------------------------------




4.19.    Participations. Each outstanding Emerald Advance and Unsecured Credit
Card Receivable originated by HRB Bank has been, or will be prior to the
Closing, fully participated to an H&R Block Affiliate in a participation
arrangement that meets GAAP requirements for de-recognition of assets.
   
4.20.    Finder’s Fee. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with this Agreement
or any of the transactions contemplated hereby based upon arrangements made by
or on behalf of HRB Bank, or any officer, member, director or employee of HRB
Bank, or any Affiliate of HRB Bank.


4.21.    Custodial Accounts. HRB Bank has no Custodial Accounts other than
individual retirement accounts. HRB Bank has managed the Custodial Accounts
included in the Transferred Assets at all times in compliance in all material
respects with Law and the governing documents of such Custodial Accounts.


4.22.    Trust Accounts. HRB Bank has no trust accounts, trust assets or any
other accounts or relationships of a fiduciary nature.


4.23.    Deposits. Subject to applicable Law, all of the Deposits (other than
Time Deposits) may be re-priced by HRB Bank in the ordinary course of business.
All of the Deposits (including the Records pertaining to such Deposits) have
been established and are held in compliance in all material respects with (i)
all applicable policies, practices and procedures of HRB Bank, and (ii) all
applicable Laws, including anti-money laundering, anti-terrorism, or embargoed
persons requirements. All of the Deposit accounts are insured to the maximum
limit set by the FDIC and any premiums and assessments required to be paid in
connection therewith have been fully paid, and no proceedings for the
termination or revocation of such insurance are pending, or to HRB Bank's
Knowledge threatened.


4.24.    Customer Information Security. To HRB Bank's Knowledge no facts or
circumstances exist that would cause HRB Bank to be deemed not to be in
satisfactory compliance in any material respect with the applicable privacy of
customer information requirements contained in any applicable federal and state
privacy laws and regulations, including, without limitation, in Title V of the
Gramm-Leach-Bliley Act of 1999 and regulations promulgated thereunder, as well
as the provisions of any information security program adopted by HRB Bank
pursuant to 12 C.F.R. Part 170.


4.25.    Prior Purchase and Assumption Agreement.


(a)    A true and complete copy, excluding the schedules, of the Purchase and
Assumption Agreement, dated as of July 11, 2013 (the "Prior P&A Agreement"),
among Republic Bank & Trust Company, a Kentucky bank and trust company, HRB Bank
and Block Financial was included as Exhibit 10.1 to H&R Block's form 8-k, filed
with the Securities and Exchange Commission on July 11, 2013.


(b)    HRB Bank and Block Financial have validly terminated the Prior P&A
Agreement prior to entering into this Agreement.


4.26.    Available Funds. Block Financial has, and as of the Closing Date will
have, access to sufficient funds to make any required Block Financial Capital
Contribution.






--------------------------------------------------------------------------------




4.27.    Disclosure. No representation or warranty by HRB Bank or Block
Financial in this Agreement, nor any statement, certificate, schedule or exhibit
hereto furnished or to be furnished by or on behalf of HRB Bank or Block
Financial pursuant to this Agreement or in connection with transactions
contemplated hereby, contains or will contain any untrue statement of material
fact or omits or will omit a material fact necessary to make the statements
contained therein not misleading.


ARTICLE V


REPRESENTATIONS AND WARRANTIES OF BOFI


As a material inducement to HRB Bank and Block Financial to enter into and
perform its obligations under this Agreement, except as disclosed in the
Disclosure Schedule (the “BofI Disclosure Schedule”) delivered by BofI to HRB
Bank and Block Financial before the execution of this Agreement, BofI hereby
represents and warrants to HRB Bank and Block Financial that the statements
contained in this Article V are true and correct as of the date hereof (unless
they are made as of a specific date, in which case they shall be true and
correct as of such specific date) and will be true and correct as of the Closing
(unless they are made as of a specific date, in which case they shall be true
and correct as of such specific date):
5.01.    Organization and Authority. BofI is a federal savings bank duly
organized and validly existing under the Laws of the United States. BofI has all
requisite corporate power and authority to carry on its business as now being
conducted, to own, lease and operate its properties and assets as now owned,
leased or operated and to enter into and to carry on the business and activities
now conducted by it. True and complete copies of all Constituent Documents of
BofI, as amended to date, have been made available to HRB Bank. BofI is an
insured bank as defined in the FDIA.


5.02    Execution and Delivery. BofI has the corporate power and authority to
execute, deliver and perform this Agreement, the Ancillary Agreements to which
it is a party and any documents, agreements or instruments to be executed by
BofI pursuant to this Agreement or any Ancillary Agreement, and to consummate
the transactions contemplated hereby and thereby. The execution and delivery of
this Agreement and the Ancillary Agreements to which it is a party by BofI and
the consummation by BofI of the transactions contemplated hereby have been duly
authorized by the Board of Directors of BofI, and no other corporate proceedings
are necessary to authorize this Agreement and the P&A Transaction. This
Agreement has been, and the Ancillary Agreements to which it is a party, and the
other agreements and documents contemplated hereby and thereby, have been or at
Closing will be, duly executed by BofI, and each constitutes or will, assuming
the due execution thereof by each of the other parties thereto, constitute the
legal, valid and binding obligation of BofI, enforceable in accordance with its
respective terms and conditions, except as enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance, reorganization, receivership,
moratorium or similar Laws affecting creditors’ rights and remedies and by
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing, regardless of whether enforcement is sought in a
proceeding at law or in equity.


5.03.    Compliance with Laws, Permits and Instruments.
 
(a)    BofI has performed and abided by all obligations required to be performed
by it to the date hereof, and has complied with, and is in compliance with, and
is not in default (and with the giving of notice or the passage of time will not
be in default) under, or in violation of, (i) any provision of its Constituent
Documents, (ii) any provision of any Contract, except where nonperformance,




--------------------------------------------------------------------------------




noncompliance, default or violation would not reasonably be expected to result
in a Material Adverse Change, or (iii) any Law, Order or Permit applicable to
BofI, except where nonperformance, noncompliance, default or violation would not
reasonably be expected to result in a Material Adverse Change.


(b)    The execution, delivery and (provided the Required Regulatory Approvals
are obtained) performance of this Agreement and the other agreements
contemplated hereby, and the completion of the transactions contemplated hereby
and thereby will not conflict in any material respect with, result in any
violation or breach of or result in a material default, under (i) BofI’s
Constituent Documents (ii) any provision of any Contract, applicable to BofI’s
activities, except where nonperformance, noncompliance, default or violation
would not reasonably be expected to result in a Material Adverse Change, or
(iii) any Law, Order or Permit applicable to BofI.


5.04.    Consents and Approvals. No Consent or Order of any Governmental Entity
or other Person is required on the part of BofI in connection with the
execution, delivery or performance of this Agreement by BofI, or any agreement
to be executed by BofI contemplated hereby, or the completion by BofI of the
transactions contemplated hereby or thereby, and to BofI’s Knowledge, no such
Governmental Entity or other Person has indicated that it will withhold such
Consent or Order.


5.05.    Financial Statements. BofI has made available to HRB Bank true and
complete copies of the BofI Holding financial statements identified in Section
5.05 of the BofI Disclosure Schedule (the “BofI Financial Statements”). The BofI
Financial Statements (including the related notice) complied as to form, as of
their respective dates, in all material respects with applicable accounting
requirements, have been prepared in accordance with GAAP, fairly present the
financial condition of BofI at the dates thereof and the results of operations
for the periods then ended (subject, in the case of unaudited financial
statements, to notes and normal year-end audit adjustments that were not
material in amount or effect), and the accounting records underlying the BofI
Financial Statements accurately and fairly reflect in all material respects the
transactions of BofI. Since January 1, 2009, BofI's and BofI Holding's external
auditor was independent of BofI and BofI Holdings and their management. As of
the date hereof, BofI's and BofI Holding's external auditor has not resigned or
been dismissed as a result of or in connection with any disagreements with BofI
or BofI Holdings on a matter of accounting principles or practices, financial
statement disclosure or auditing scope or procedure.


5.06.    Undisclosed Liabilities. BofI does not have any material Liability that
is not reflected in or disclosed in the BofI Financial Statements.


5.07.    Litigation. There is no Litigation pending or, to BofI’s Knowledge,
threatened against BofI at law or in equity, or by or before any Governmental
Entity (a) relating to the Transferred Assets or the Assumed Liabilities or
(b) that challenges the validity of this Agreement or the transactions
contemplated hereby, that challenges any actions taken or to be taken by BofI
pursuant hereto or thereto or that seeks to enjoin or otherwise restrain the
transactions contemplated hereby or thereby.


5.08.    Regulatory Compliance. BofI is not subject to any Order of any
Governmental Entity other than Orders broadly applicable to similarly situated
financial institutions. Other than routine regulatory examinations, there are no
actions or proceedings pending or, to BofI’s Knowledge, threatened against BofI
by or before any Governmental Entity. BofI has not received notice from any
Governmental Entity indicating that it would oppose or not grant or issue its
Consent, if required, with respect to the transactions contemplated by this
Agreement.






--------------------------------------------------------------------------------




5.09.    Finder’s Fee. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with this Agreement
or any of the transactions contemplated hereby based upon arrangements made by
or on behalf of BofI, or any officer, member, director or employee of BofI, or
any Affiliate of BofI.


5.10.    Association Rights. BofI is a member in good standing of MasterCard and
has full authority under applicable MasterCard operating regulations to issue
Emerald Cards and to use and display MasterCard trademarks.


5.11.    Nevada Branch. BofI has filed all regulatory notices and applications
required under 12 C.F.R. § 145.93 or otherwise to open and operate a new full
service branch in Reno, Nevada (the "Nevada Branch").


5.12.    Disclosure. No representation or warranty by BofI in this Agreement,
nor any statement, certificate, schedule or exhibit hereto furnished or to be
furnished by or on behalf of BofI pursuant to this Agreement or in connection
with transactions contemplated hereby, contains or will contain any untrue
statement of material fact or omits or will omit a material fact necessary to
make the statements contained therein not misleading.


ARTICLE VI


COVENANTS


6.01.    Conduct of the Business in the Ordinary Course. Except as otherwise
expressly contemplated under this Agreement or disclosed in Schedule 6.01,
between the date of this Agreement and the Closing, HRB Bank will conduct its
business only in the ordinary course of business consistent with past custom and
practice with respect to the Transferred Assets and Assumed Liabilities, and
shall incur no Assumed Liabilities other than in the ordinary course of business
consistent with past custom and practice.


6.02.    Required Acts. In furtherance of and without limiting Section 6.01,
except as otherwise expressly contemplated under this Agreement, between the
date of this Agreement and the Closing, HRB Bank will:


(a)    Timely file all Tax Returns required to be filed by it and promptly pay
all Taxes that become due and payable, except those being contested in good
faith by appropriate proceedings, with adequate reserves established;


(b)    Promptly classify and charge off Loans and make appropriate adjustments
to loss reserves in accordance with the Call Report Instructions, applicable
regulatory definitions and the Uniform Retail Credit Classification and Account
Management Policy;
 
(c)    Maintain its books of account in accordance with GAAP or regulatory
accounting principles (as applicable);


(d)    Promptly inform BofI of all material issues and developments arising in
relation to the Transferred Assets and the Assumed Liabilities; and


(e)    Promptly take all reasonable actions to wind down all Brokered Deposits.




--------------------------------------------------------------------------------




 
6.03.    Prohibited Acts.
 
(a)    HRB Bank. In furtherance of and without limiting Section 6.01, except as
specifically permitted under this Agreement, between the date of this Agreement
and Closing, HRB Bank will not, without the prior written consent of BofI:


(i)
Amend, terminate, waive, assign or modify any of the terms of any Assumed
Contract or Commitment, except in the ordinary course of business and only to
the extent not adverse to HRB Bank or BofI;



(ii)
Amend, terminate, waive, transfer, assign or modify any of the terms of any
Consumer Loan or Deposit, except in the ordinary course of business and only to
the extent not materially adverse to HRB Bank or BofI;



(iii)
Amend, waive or modify HRB Bank’s Consumer Loan and Deposit underwriting, credit
servicing, collection and operating policies and procedures, except in response
to changes in Applicable Laws and except in the ordinary course of business and
only to the extent not materially adverse to HRB Bank or BofI;



(iv)
Offer rates or other material terms on any category of Loans, Overdraft or
Deposits in a manner inconsistent with HRB Bank’s past practices;



(v)
Sell, assign or transfer any Transferred Asset or Deposit to any other Person
or, except as disclosed in the HRB Bank Disclosure Schedule, encumber or permit
or suffer to exist any Lien on any Transferred Asset or Deposit;



(vi)
Take any action that could reasonably be expected to complicate, hinder or delay
any Required Regulatory Approval; or



(vii)
Agree to do any of the foregoing.

 
(b)    BofI. Except as specifically permitted under this Agreement, between the
date of this Agreement and Closing, BofI will not, without the prior written
consent of HRB Bank, take any action that could reasonably be expected to
complicate, hinder or delay any Required Regulatory Approval.


6.04.    Regulatory Approvals.


(a)    Within seven (7) Business Days following the date of this Agreement, each
of BofI, HRB Bank and Block Financial will (i) file all applications necessary
to obtain the Required Regulatory Approvals with the Approving Authorities and
(ii) publish all required public notices required in connection with the
applications filed to obtain the Required Regulatory Approvals.


(b)    Each party will promptly furnish to the requesting party all information,
data and documents required to be included in any regulatory application to be
filed with the Approving Authorities; except to the extent that such information
would be, or relates to information that would




--------------------------------------------------------------------------------




be, filed under a claim of confidentiality. Each party agrees to cooperate and
join in with the other party in the preparation, execution and processing of all
such applications. The party responsible for filing a regulatory application
shall promptly deliver to the other party evidence of the filing of such
application and a copy of the non-confidential portions of such application.
 
(c)    The parties shall promptly advise each other upon receiving any
communication from any Approving Authorities that would reasonably cause such
party to believe that there is a likelihood that the Required Regulatory
Approvals or any other consent or approval required hereunder will not be
obtained or that the receipt of any such approval will be materially delayed.


(d)    Each party will use its commercially reasonable best efforts to pursue
and obtain the Required Regulatory Approvals and will promptly respond to all
inquiries from the Approving Authorities. To the extent permitted by applicable
law, each party shall promptly deliver to the other party a copy of each
material Order and other correspondence received by such party from any
Approving Authority or other Governmental Entity with respect to the Divestiture
Transaction or any other transaction or agreement contemplated by this
Agreement.


(e)    Notwithstanding the foregoing or any other provision of this Agreement to
the contrary, in no event shall any party hereto be obligated to, in connection
with seeking Required Regulatory Approvals:


(i)
(A) agree to, or proffer to, divest or hold separate, or enter into any
licensing (except those licensing agreements as may be required or contemplated
by the Program Management Agreement) or similar arrangement with respect to, any
material assets (whether tangible or intangible) or any material portion of any
business of such party or its Affiliates, or (B) take any action, or commit to
take any action, or agree to any condition or restriction (in each case
including with respect to the terms of this Agreement or the Program Management
Agreement), involving any party or any of such party’s Affiliates or
subsidiaries which, in the case of (A) or (B), such party determines, in its
reasonable good faith judgment, is or is reasonably likely to be materially and
unreasonably burdensome on such party’s or its Affiliates’ or subsidiaries’
business following the Closing or would be reasonably likely to materially
reduce the economic benefits of the transactions contemplated by this Agreement
or the Program Management Agreement to such party to such a degree that such
party would not have entered into this Agreement had such condition or
restriction been known to it at the date hereof (a “Materially Burdensome
Regulatory Condition”); or



(ii)
litigate or contest any Litigation, whether judicial or administrative, (A)
challenging or seeking to restrain or prohibit the consummation of the
transactions contemplated by this Agreement, (B) seeking to prohibit or limit in
any respect the ownership or operation by the party of any material asset
(whether tangible or intangible) or any material portion of its business or to
require the party to divest or hold separate, or enter into any licensing or
similar arrangement with respect to, any asset (whether tangible or intangible)
or any portion of its business as a result of the transactions contemplated by
this Agreement, (C) seeking to impose





--------------------------------------------------------------------------------




limitations on the ability of BofI to acquire or hold, or exercise full rights
of ownership of, any of the Transferred Assets or Assumed Liabilities, or (D)
seeking to prohibit BofI from effectively controlling in any respect any of the
Transferred Assets or Assumed Liabilities.


6.05.    Access to Information and Properties. Between the date of this
Agreement and the Closing Date, HRB Bank shall permit any officers, employees,
representatives or agents of BofI, at BofI’s cost and expense, access at all
reasonable times to HRB Bank’s assets and personnel, and disclose and make
available to BofI and its officers, employees, representatives or agents, all
books, papers and records relating to the Transferred Assets and the Assumed
Liabilities as BofI may reasonably request. HRB Bank shall cause its personnel
to provide reasonable assistance to BofI in BofI’s investigation of matters
relating to the Transferred Assets and the Assumed Liabilities; provided such
assistance does not unreasonably interfere with such personnel’s job duties.
BofI will not exercise its rights under this section in a manner that materially
disrupts the normal business operations of HRB Bank. Any information disclosed,
or made available, between the parties hereto will at all times be subject to
the Nondisclosure Agreement.


6.06.    Agreements and Consents. Each of the parties hereto will use
commercially reasonable efforts to take, or cause to be taken, all actions, and
to do, or cause to be done, all things necessary, proper, or advisable under
applicable Laws to consummate and make effective the transactions contemplated
by this Agreement as expeditiously as possible. HRB Bank will act diligently and
reasonably in attempting to obtain, before the Closing Date, the Consents, in
form and substance reasonably satisfactory to BofI, from any party to any
Contract required to be obtained to assign or transfer any such Contract to BofI
or interests therein.


6.07.    Fees and Expenses. Except as otherwise set forth in this Agreement, HRB
Bank and Block Financial will pay their own, and BofI will pay its own,
out-of-pocket expenses in connection with this Agreement, including appraisal,
accounting, consulting, professional and legal fees, if any, whether or not the
transactions contemplated by this Agreement are consummated.
  
6.08.    Employees. Between the date of this Agreement and the Closing Date,
BofI will not hire any employee of HRB Bank and HRB Bank will not hire any
employee of BofI.


6.09.    Notification. Prior to the Closing Date:


(a)    HRB Bank and Block Financial shall promptly provide BofI (after HRB Bank
or Block Financial has notice thereof) with written notice of, and keep BofI
advised as to, (a) any Material Adverse Change in the Transferred Assets or the
Assumed Liabilities and (b) any pending or, to HRB Bank’s Knowledge, threatened
or anticipated Litigation that challenges any part of the Divestiture
Transaction.


(b)    BofI shall promptly provide HRB Bank and Block Financial (after BofI has
notice thereof) with written notice of, and keep HRB Bank advised as to any
pending or, to BofI’s Knowledge, threatened or anticipated Litigation that
challenges any part of the Divestiture Transaction.


6.10.    BINs. The BINs shall be transferred to BofI on a mutually agreed date
on or about the Closing Date. With respect to the BINs transfer, each party
shall use commercially reasonable efforts to assist in the transfer of the BINs
to BofI, including providing any notices to, or obtaining any consents from,
MasterCard.




--------------------------------------------------------------------------------






6.11.    Exclusive Dealing. During the period beginning on the date of this
Agreement and continuing through the earlier of the Closing Date or the
termination of this Agreement, (a) neither HRB Bank nor Block Financial will,
directly or indirectly, through any representative or otherwise, solicit or
entertain offers from, negotiate with or accept, any proposal of any other
person relating to any of the Transferred Assets, the P&A Transaction or the
transactions contemplated by the Program Management Agreement and the
Receivables Participation Agreement (or any similar transaction) or the assets,
liabilities or business, in whole or in part, of HRB Bank (any such offer or
proposal, a "Competing Proposal"), and (b) BofI will not negotiate or enter into
any arrangement or transaction similar to those contemplated by the Program
Management Agreement with any other tax return preparer. HRB Bank, Block
Financial and their respective Affiliates shall immediately cease and cause to
be terminated any existing discussions or negotiations with any Persons
conducted heretofore with respect to any Competing Proposal.


6.12.    Nevada Branch Opening. BofI shall complete the opening of its Nevada
Branch by the Closing Date.


6.13.    Execution and Delivery of Program Contracts. At the Closing on the
Closing Date, BofI, HRB Bank and Block Financial will execute and deliver (and
Block Financial will cause its Affiliates to execute and deliver) each of the
following program agreements (collectively, the "Program Agreements"):


(a)    Program Management Agreement, substantially in the form attached hereto
as Exhibit G;


(b)    Guaranty Agreement, substantially in the form attached hereto as Exhibit
H;


(c)    Emerald Advance Receivables Participation Agreement, substantially in the
form attached hereto as Exhibit I;


(d)    Company Financial Products Distribution Agreement, substantially in the
form attached hereto as Exhibit J;


(e)    Franchisee Financial Products Distribution Agreement, substantially in
the form attached hereto as Exhibit K; provided, however, that the franchisees
will not sign the Franchisee Financial Products Distribution Agreement on the
Closing Date;


(f)    Trademark Licensing Agreement, substantially in the form attached hereto
as Exhibit L;


(g)    Trademark Licensing Agreement, substantially in the form attached hereto
as Exhibit M;


(h)    Collection Services Agreement, substantially in the form attached hereto
as Exhibit N;


(i)    Amended and Restated Legacy Emerald Advance Participation Agreement,
substantially in the form attached hereto as Exhibit O; and






--------------------------------------------------------------------------------




(j)    Amended and Restated Legacy Emerald Unsecured Credit Card Participation
Agreement, substantially in the form attached hereto as Exhibit P.


6.14.    Further Assurances. From time to time after the Closing, each party,
without further consideration, shall execute and deliver, or cause to be
executed and delivered, such instruments and take such action as may be
reasonably necessary or requested by the other party in order to carry out the
transactions contemplated by this Agreement. Without limiting the foregoing, on
and after the Closing Date, HRB Bank and Block Financial shall (a) give such
further assistance to BofI and shall execute, acknowledge, and deliver all such
instruments and take such further action as may be reasonably necessary and
appropriate or reasonably requested by BofI effectively to transfer to, and vest
in, BofI full, legal, and equitable title to the Transferred Assets and Assumed
Liabilities and put BofI in possession of the Transferred Assets, (b) in the
case of Contracts and other interests included in the Transferred Assets
(including any Non-Assigned Assets) (i) which cannot be transferred or assigned
effectively without the Consent of third parties which Consent has not been
obtained prior to the Closing, exercise commercially reasonable efforts, and
cooperate with BofI in exercising commercially reasonable efforts, to obtain
such Consent promptly, and if any such Consent is unobtainable, to use its
commercially reasonable efforts to secure to BofI the benefits thereof in some
other manner or (ii) which are otherwise not transferable or assignable, to use
its commercially reasonable efforts jointly with BofI to secure to BofI the
benefits and burdens thereof in some other manner (including the exercise of the
rights of HRB Bank thereunder), in the case of each of clause (i) and (ii)
immediately above to the extent requested by, and at the option of, BofI;
provided, however, that nothing herein shall relieve HRB Bank or Block Financial
of their obligations under any other section of this Agreement, and (c) use
reasonable efforts to assist BofI in the orderly transfer of the Transferred
Assets and Deposits.


ARTICLES VII


POST-CLOSING


7.01.    Affiliate Merger. Subject to regulatory approval, promptly following
the Closing, HRB Bank will merge with and into Block Financial. Pursuant to the
Affiliate Merger, Block Financial will succeed to all of the remaining assets
and liabilities of HRB Bank. As a result of the Affiliate Merger, HRB Bank will
surrender its bank charter and cease to exist as a separate legal entity.


7.02.    Filings; Power of Attorney. BofI may file with Governmental Entities,
on behalf and in the name of HRB Bank, all assignments related to the Loans and
any financing statement amendments and any other documents covered by the Power
of Attorney to be executed by HRB Bank on or after the Closing Date.


7.03    Overdrafts True-Ups. Block Financial agrees to indemnify BofI for the
aggregate amount of all Overdrafts purchased by BofI that are not covered by
subsequent Customer deposits or loads to HRB Prepaid Cards within sixty (60)
days after the Closing Date. For a period of three (3) years after the Closing
Date, BofI agrees to reimburse Block Financial, on a quarterly basis, for each
Overdraft purchased by BofI with respect to which (i) Block Financial
indemnified BofI pursuant to the preceding sentence and (ii) BofI thereafter
obtains a recovery, either through a subsequent Customer deposit, load to an HRB
Prepaid Card or otherwise, to the extent of such recovery.




--------------------------------------------------------------------------------






ARTICLE VIII


CONDITIONS


8.01.    Conditions to Obligations of HRB Bank and Block Financial. The
obligation of HRB Bank and Block Financial to effect the P&A Transaction is
subject to the fulfillment or HRB Bank’s and Block Financial’s written waiver at
or prior to the Closing Date of all of the following additional conditions:


(a)    Regulatory Approvals. All Required Regulatory Approvals have been
obtained and remain in full force and effect and all applicable waiting periods
have expired, and no such Regulatory Approval shall contain or shall have
resulted in, or would reasonably be expected to result in, the imposition of any
Materially Burdensome Regulatory Condition.


(b)    Representations and Warranties. The representations and warranties of
BofI set forth in this Agreement are true and correct in all material respects
as of the date of this Agreement and as of the Closing Date (as though made on
and as of the Closing Date except (i) to the extent such representations and
warranties are by their express provisions made as of a specific date, and (ii)
for the effect of changes or transactions permitted or contemplated by this
Agreement).


(c)    Performance of Obligations. BofI has performed all obligations, covenants
and agreements required to be performed by it under this Agreement, in all
material respects, prior to the Closing Date, including the delivery of the
documents described in Section 8.01(j).


(d)    No Adverse Action. No Law or Order shall have been promulgated, enacted,
entered, enforced or deemed applicable to this Agreement or the transactions
contemplated hereby by any Governmental Entity that would (i) make this
Agreement or any other agreement contemplated hereby, or any part of the
Divestiture Transaction, illegal, invalid or unenforceable, or (ii) impose
material limits in the ability of any party to this Agreement to complete this
Agreement or any other agreement contemplated hereby, or any part of the
Divestiture Transaction.


(e)    Execution of Program Agreements. BofI has executed and delivered the
Program Agreements pursuant to Section 6.13.


(f)    No Material Adverse Change. Since the date of this Agreement, there has
been no Material Adverse Change with respect to BofI.


(g)    Estimated Transfer Amount. BofI shall have tendered the Estimated
Transfer Amount (if it is a positive number).


(h)    Third Party Consents. The parties shall have obtained the third party
consents identified on Schedule 8.01(h).


(i)    Nevada Branch. BofI shall have opened the Nevada Branch.


(j)    Other Deliverables. BofI has delivered to HRB Bank and Block Financial
all of the following agreements, certifications and other deliverables:








--------------------------------------------------------------------------------




(i)
an executed Assignment and Assumption of Deposit Liabilities Agreement, in
substantially the form set forth in Exhibit A;



(ii)
an executed Assignment and Assumption of Assumed Contracts Agreement, in
substantially the form set forth in Exhibit B;



(iii)
an executed Bill of Sale, in substantially the form of Exhibit C.



(iv)
an executed Assignment and Assumption of Loans Agreement, in substantially the
form set forth in Exhibit D;



(v)
an executed Assignment, Transfer and Appointment of Successor Custodian for
Custodial Accounts, in substantially the form set forth in Exhibit E;



(vi)
a certified copy of the resolutions of the Board of Directors of BofI
authorizing the execution of this Agreement and the consummation of the P&A
Transaction;



(vii)
a Certificate or Certificates signed by an authorized officer of BofI stating
that all of the conditions set forth in Sections 8.01(b) and (c) have been
satisfied or waived, as provided therein; and



(viii)
such other documents, instruments, certificates and other agreements as HRB Bank
or Block Financial may reasonably require to effect the transactions
contemplated by this Agreement to be consummated as of the Closing.



8.02.    Conditions to Obligations of BofI. The obligation of BofI to effect the
P&A Transaction is subject to the fulfillment or BofI’s written waiver at or
prior to the Closing Date of all of the following additional conditions:


(a)    Regulatory Approvals. All Required Regulatory Approvals have been
obtained and remain in full force and effect and all applicable waiting periods
have expired, and no such Regulatory Approval shall contain or shall have
resulted in, or would reasonably be expected to result in, the imposition of any
Materially Burdensome Regulatory Condition.


(b)    Representations and Warranties. The representations and warranties of HRB
Bank and Block Financial set forth in this Agreement are true and correct in all
material respects as of the date of this Agreement and as of the Closing Date
(as though made on and as of the Closing Date except (i) to the extent such
representations and warranties are by their express provisions made as of a
specific date, and (ii) for the effect of changes or transactions permitted or
contemplated by this Agreement).


(c)    Performance of Obligations. Each of HRB Bank and Block Financial has
performed all obligations, covenants and agreements required to be performed by
it under this Agreement, in all material respects, prior to the Closing Date,
including the delivery of the documents described in Section 8.02(i).






--------------------------------------------------------------------------------




(d)    No Adverse Action. No Law or Order shall have been promulgated, enacted,
entered, enforced or deemed applicable to this Agreement, or the transactions
contemplated hereby by any Governmental Entity that would (i) make this
Agreement or any other agreement contemplated hereby, or the P&A Transaction,
illegal, invalid or unenforceable, or (ii) impose material limits in the ability
of any party to this Agreement to complete this Agreement or any other agreement
contemplated hereby, or the P&A Transaction.


(e)    Execution of Program Agreements. EFS and Block Financial (and their
Affiliates) have executed and delivered the Program Agreements pursuant to
Section 6.13.


(f)    No Material Adverse Change. Since the date of this Agreement, there has
been no Material Adverse Change with respect to HRB Bank or Block Financial.


(g)    Transfer Amount. HRB Bank shall have tendered the Estimated Transfer
Amount (if it is a negative number).


(h)    Third Party Consents. The parties shall have obtained the third party
consents identified on Schedule 8.01(h).


(i)    Other Deliverables. Each of HRB Bank and Block Financial has delivered,
or caused to be delivered, to BofI all of the following agreements,
certifications and other deliverables:


(i)
an executed Assignment and Assumption of Deposit Liabilities Agreement, in
substantially the form set forth in Exhibit A;



(ii)
an executed Assignment and Assumption of Assumed Contracts Agreement, in
substantially the form set forth in Exhibit B;



(iii)
an executed Bill of Sale, in substantially the form set forth in Exhibit C;



(iv)
an executed Assignment and Assumption of Loans Agreement, in substantially the
form set forth in Exhibit D;



(v)
an executed Assignment, Transfer and Appointment of Successor Custodian for
Custodial Accounts, in substantially the form set forth in Exhibit E;



(vi)
an executed Limited Power of Attorney, in substantially the form set forth in
Exhibit F;



(vii)
a certified copy of the resolutions of the Board of Directors and Shareholder of
HRB Bank authorizing the execution of this Agreement and the consummation of the
P&A Transaction;



(viii)
a Certificate or Certificates signed by an authorized officer of HRB Bank
stating that all of the conditions set forth in Sections 8.02(b) and (c) have
been satisfied or waived, as provided therein;







--------------------------------------------------------------------------------




(ix)
such other bills of sale, assignments, and other instruments and documents as
counsel for BofI may reasonably require as necessary or desirable for
transferring, assigning and conveying to BofI good, marketable and insurable
title to the Transferred Assets;



(x)
the Records; and



(xi)
such other documents, instruments, certificates and other agreements as BofI may
reasonably require to effect the transactions contemplated by this Agreement to
be consummated as of the Closing.



ARTICLE IX


TERMINATION, AMENDMENT, AND WAIVER


9.01.    Termination. This Agreement may be terminated at any time prior to the
Closing Date:


(a)    By written consent of all parties hereto;


(b)    By any party hereto at any time after October 1, 2015, if the Closing has
not occurred on or prior to that date; provided, however, that the rights to
terminate this Agreement under this Section 9.01(b) are not available to any
party whose action or failure to act has been the principal cause of, or
resulted in, the failure of the Closing to occur on or before such date and such
action or failure to act constitutes a breach of this Agreement;


(c)    By HRB Bank or Block Financial, if (i) any Approving Authority has (A)
denied approval of any regulatory application filed by BofI in connection with
the P&A Transaction; or (B) indicated to BofI that no final decision on a
regulatory application filed by BofI can or will be made prior to August 15,
2015; or (ii) BofI has (A) withdrawn a regulatory application filed by BofI in
connection with the P&A Transaction, or (B) failed to provide any additional or
supplemental information that any Approving Authority has requested in
connection with its review of a regulatory application filed by BofI within the
shorter of thirty (30) days or the date requested by the Approving Authority;


(d)    By BofI, if (i) any Approving Authority has (A) denied approval of any
regulatory application filed by HRB Bank or Block Financial in connection with
any part of the Divestiture Transaction; or (B) indicated to HRB Bank or Block
Financial that no final decision on a regulatory application filed by HRB Bank
or Block Financial can or will be made prior to August 15, 2015; or (ii) HRB
Bank or Block Financial has (A) withdrawn a regulatory application filed by HRB
Bank or Block Financial in connection with any part of the Divestiture
Transaction, or (B) failed to provide any additional or supplemental information
that any Approving Authority has requested in connection with its review of a
regulatory application filed by HRB Bank or Block Financial within the shorter
of thirty (30) days or the date requested by the Approving Authority;


(e)    By any party hereto in the event of a material breach by the other of any
representation, warranty, covenant or agreement contained in this Agreement,
which breach is not cured within ten (10) days (or such longer period not
exceeding twenty (20) days in the event such breach cannot reasonably be cured
within fifteen (15) days and a cure is being pursued with reasonable diligence)
after written notice thereof is given to the party committing such breach or
waived by such other party(ies);




--------------------------------------------------------------------------------






(f)    By BofI, if there is a Material Adverse Change with respect to (i) HRB
Bank or Block Financial that would adversely affect in any material respect HRB
Bank's or Block Financial's ability to perform their obligations under this
Agreement or the Ancillary Agreements or (ii) the Transferred Assets and Assumed
Liabilities (taken as a whole) that would adversely affect BofI in any material
respect; or


(g)    By HRB Bank or Block Financial if there is a Material Adverse Change with
respect to BofI that would adversely affect in any material respect BofI’s
ability to perform its obligations under this Agreement or the Ancillary
Agreements.


9.02.    Effect of Termination. In the event of termination of this Agreement as
provided in Section 9.01 above, this Agreement becomes void and without further
effect and there will be no liability on the part of any party hereto or the
respective officers and directors of any party, except for Section 6.07
(regarding expenses and payment of fees) and except that no termination of this
Agreement pursuant to Section 9.01(e) shall relieve the non-performing or
defaulting party of any liability to any other party hereto arising from the
material non-performance and/or breach prior to the date of such termination of
any covenant, agreement, term, provision, representation or warranty required to
be observed, performed, complied with and/or kept by such non-performing or
defaulting party. For the avoidance of doubt, the Nondisclosure Agreement will
survive any termination of this Agreement.


ARTICLE X


INDEMNIFICATION


10.01.    HRB Bank’s Indemnity. Subject to the provisions of this Article X, if
the Closing occurs, the HRB Bank Indemnifying Parties shall jointly and
severally indemnify and hold BofI, and its directors, officers, employees,
agents, representatives, successors and assigns (collectively, the “BofI
Indemnified Parties”), harmless from and against any and all damages, losses,
costs, obligations, claims, causes of action, demands, assessments, judgments,
settlements or Liability (whether based on contract, tort, product liability,
strict liability or otherwise and whether ultimately determined to be valid),
including Taxes and regulatory fines, and all reasonable costs and expenses
(including prejudgment interest and other interest, penalties and attorneys’ and
accountants’ fees and disbursements) of defending any of the foregoing or of
enforcing this Agreement (collectively, “Damages”) asserted against, resulting
to, imposed upon or incurred by any BofI Indemnified Parties after the Closing,
directly or indirectly, arising out of, resulting from or in connection with:


(a)    Any inaccuracy or breach of any representation or warranty (ignoring, for
purposes of determining the existence of any such inaccuracy or breach and the
amount of Damages with respect thereto, any qualification as to Material Adverse
Change, “materiality,” “knowledge,” “HRB Bank’s Knowledge” or similar qualifier
set forth in such representation or warranty) or any breach or failure
(regardless of whether such breach or failure is deemed “material”) to perform
any covenant or agreement made or undertaken by HRB Bank in this Agreement or in
any Closing Ancillary Agreement, certificate, schedule, exhibit or writing
delivered by HRB Bank and/or Block Financial pursuant to this Agreement;


(b)    Any of the Excluded Assets or Excluded Liabilities;






--------------------------------------------------------------------------------




(c)    Any Liability to a third party based upon any act or omission of HRB Bank
or any of its Affiliates that relates to any of the Transferred Assets or
Assumed Liabilities (other than the Assumed Liabilities themselves) or the
business of HRB Bank conducted prior to the Closing and which occurred or failed
to occur on or before the Closing Date; and


(d)    Any Litigation incident, or relating, to any matter covered by
subsections (a), (b) or (c) of this Section 10.01.


10.02.    BofI Indemnity. Subject to the provisions of this Article X, if the
Closing occurs, BofI shall indemnify and hold HRB Bank and Block Financial, and
their directors, officers, employees, agents, representatives, successors and
assigns (the “HRB Bank Indemnified Parties”) harmless from and against any and
all Damages asserted against, resulting to, imposed upon or incurred by any HRB
Bank Indemnified Parties after the Closing, directly or indirectly, arising out
of, resulting from or in connection with:


(a)    Any inaccuracy or breach of any representation or warranty (ignoring, for
purposes of determining the existence of any such inaccuracy or breach and the
amount of Damages with respect thereto, any qualification as to Material Adverse
Change, “materiality,” “knowledge,” “BofI’s Knowledge” or similar qualifier set
forth in such representation or warranty) or any breach or failure (regardless
of whether such breach or failure is deemed “material”) to perform any covenant
or agreement made or undertaken by BofI in this Agreement or in any Closing
Ancillary Agreement, certificate, schedule, exhibit or writing delivered by BofI
pursuant to this Agreement;


(b)    The Assumed Liabilities;


(c)    Any Liability to a third party based upon any act or omission of BofI
that relates to any of the Transferred Assets or Assumed Liabilities and which
occurs or fails to occur after the Closing Date; and


(d)    Any Litigation incident, or relating, to any matter covered by
subsections (a), (b) or (c) of this Section 10.02;


provided, however, that BofI shall have no obligation to indemnify an HRB Bank
Indemnified Party under Section 10.02 (b), (c) or (d) (but only as subparagraph
(d) relates to subparagraph (b) or (c)) to the extent that BofI has a right to
indemnification from EFS under the Program Management Agreement based upon the
same facts or circumstances.
If an HRB Bank Indemnified Party makes a claim against BofI for indemnification
under Section 10.02(b), (c) or (d) (but only as subparagraph (d) relates to
subparagraphs (b) or (c)) of this Agreement, and BofI reasonably believes that
should such HRB Indemnified Party succeed in such claim, then BofI would itself
have a claim for indemnification from EFS under Section 16.1 of the Program
Management Agreement, then BofI shall so notify such HRB Indemnified Party, and
such related claims for indemnification under this Agreement and under the
Program Management Agreement (collectively, “Related Claims”) shall only be
litigated, adjudicated, decided and/or resolved, as the case may be, in a single
proceeding before a single forum.
Each Party hereby agrees to take all reasonable steps to ensure strict
compliance with the terms of the immediately preceding paragraph, including: (i)
jointly filing such motions or pleadings as may be required for a consolidation
of all Related Claims in a single proceeding; (ii) in the case of HRB




--------------------------------------------------------------------------------




Bank Indemnified Parties, causing EFS to also agree that Related Claims shall
be, and take all steps required for Related Claims to be, determined in a single
proceeding as contemplated hereunder; and (iii) refraining from executing upon
or in any manner attempting to collect any award with respect to any claim for
indemnification hereunder (other than such actions as may be required to
preserve or perfect such award) until a final and unappealable ruling has been
made with respect to all Related Claims. With respect to any proceeding in which
a HRB Indemnified Party claims indemnification from BofI and BofI, in turn,
claims indemnification from EFS, any recovery finally awarded to a HRB
Indemnified Party in connection with such claim shall be offset against any
recovery finally awarded to BofI in connection with its claim against EFS, and
only the difference, if any, shall then be paid to the appropriate Party.
10.03.    Indemnity Procedure. All claims for indemnification by a party seeking
to be indemnified (an “Indemnified Party”) under this Article X shall be
asserted and resolved as follows:


(a)    In the event that any claim or demand for which the HRB Bank Indemnifying
Parties or BofI, as applicable (each, an “Indemnifying Party”) may be liable to
an Indemnified Party hereunder is asserted against or sought to be collected
from such Indemnified Party by a third party, including a Governmental Entity (a
“Third Party Claim”), such Indemnified Party shall with reasonable promptness
give notice (the “Claim Notice”) to the Indemnifying Party of such claim or
demand, specifying the nature of and specific basis for such claim or demand and
the amount or the estimated amount thereof to the extent then feasible (which
estimate shall not be conclusive of the final amount of such claim and demand).
Failure to provide a Claim Notice of any such claim or demand shall not affect
the Indemnifying Party’s duties or obligations under this Article X, except to
the extent the Indemnifying Party is materially prejudiced thereby. The
Indemnifying Party shall have ten (10) days from the delivery or mailing of the
Claim Notice (the “Notice Period”) to notify the Indemnified Party (i) whether
or not it disputes the liability of the Indemnifying Party to the Indemnified
Party hereunder with respect to such claim or demand, and (ii) whether or not it
desires, at the cost and expense of the Indemnifying Party, to defend the
Indemnified Party against such claim or demand; provided, however, that any
Indemnified Party is hereby authorized, but is not obligated, prior to and
during the Notice Period, to file any motion, answer or other pleading that it
shall deem necessary or appropriate to protect its interests or those of the
Indemnifying Party, and provided further, that in respect of a claim or demand
for Taxes no such right of the Indemnifying Party to defend shall apply unless
and to the extent the Indemnified Party consents. If the Indemnifying Party
notifies the Indemnified Party within the Notice Period that it desires to
defend the Indemnified Party against such claim or demand, the Indemnifying
Party shall, subject to the preceding sentence and the last sentence of this
Section 10.03(a), have the right to control the defense against the claim by all
appropriate proceedings and any settlement negotiations; provided, however, that
to the satisfaction of the Indemnified Party, the Indemnifying Party shall
indemnify and secure the Indemnified Party against such contested claims by
posting a bond or otherwise. If the Indemnifying Party undertakes the defense of
the Third Party Claim, then the Indemnified Party shall have the right to
participate in the defense of the Third Party Claim at its own expense;
provided, however, that the Indemnifying Party shall bear the reasonable fees
and expenses of such separate counsel for the Indemnified Party if the
representation by one counsel of both the Indemnifying Party and the Indemnified
Party in any such Third Party Claim would, in the reasonable opinion of counsel
for the Indemnified Party, be inappropriate due to a conflict of interest;
provided, further, that the Indemnifying Party shall not have the right to
assume control of such defense and shall pay the fees and expenses of counsel
retained by the Indemnified Party if the claim which the Indemnifying Party
seeks to control (i) involves criminal allegations or (ii) is one in which the
Indemnified Party is advised by counsel chosen by it that there are legal
defenses available to the Indemnified Party which the Indemnifying Party cannot
assert on behalf of the Indemnified Party. If the Indemnifying




--------------------------------------------------------------------------------




Party fails to respond to the Indemnified Party within the Notice Period or
after electing to defend fails to commence or diligently pursue such defense,
then the Indemnified Party shall have the right, but not the obligation, to
undertake or continue the defense of and to compromise or settle (exercising
reasonable business judgment) the claim or other matter, all on behalf of, for
the account, at the expense and at the risk of the Indemnifying Party.
Notwithstanding the foregoing, if the basis of the proceeding relates to a
condition or operations which existed or were conducted both prior to and after
the Closing Date, each party shall have the same right to participate in the
proceeding without either party having the right of control.


(b)    If requested by the Indemnifying Party, the Indemnified Party agrees, at
the Indemnifying Party’s expense, to reasonably cooperate with the Indemnifying
Party and its counsel in contesting any Third Party Claim that the Indemnifying
Party elects to contest.


(c)    If any Indemnified Party should have a claim or demand against the
Indemnifying Party hereunder that does not involve a Third Party Claim, the
Indemnified Party shall send a Claim Notice with respect to such claim or demand
to the Indemnifying Party. Failure to provide a Claim Notice of any such claim
or demand shall not affect the Indemnifying Party’s duties or obligations under
this Article X, except to the extent the Indemnifying Party is materially
prejudiced thereby. If the Indemnifying Party disputes such claim, such dispute
shall be resolved by mutual agreement of the Indemnifying Party and Indemnified
Party or by litigation in an appropriate court of competent jurisdiction.


(d)    The Indemnifying Party shall not (i) settle any claim in a manner that
imposes any liability upon the Indemnified Party or admits any wrongdoing by the
Indemnified Party without the Indemnified Party's prior written consent, which
consent may be granted or withheld in the Indemnified Party's sole and absolute
discretion; or (ii) otherwise compromise or settle a claim against the
Indemnified Party without the Indemnified Party's prior written consent, which
consent shall not be unreasonably withheld or delayed.


10.04.    Limitations on Indemnity.


(a)    Notwithstanding the foregoing, neither the HRB Bank Indemnifying Parties
nor BofI shall be required to indemnify the BofI Indemnified Parties or the HRB
Bank Indemnified Parties, as applicable, in respect of any Damages suffered by
the BofI Indemnified Parties or the HRB Bank Indemnified Parties, as applicable,
in connection with a breach of representation or warranty pursuant to Section
10.01(a) or Section 10.02(a), as the case may be, unless the aggregate amount of
the Indemnifying Parties obligation under this Article X exceeds an amount equal
to $50,000 (the “Threshold Amount”), in which case the HRB Bank Indemnifying
Parties or BofI, as applicable, will be required to indemnify the BofI
Indemnified Parties or the HRB Bank Indemnified Parties, as applicable, for all
Damages regardless of the Threshold Amount, back to the first dollar of Damages.


(b)    No indemnification will be provided by any Indemnifying Party for any
claim for indemnification which is made more than three (3) years following the
Closing Date; provided, however, that claims for indemnification may be made for
any Fundamental Representations until 30 days following the expiration of the
applicable statute of limitations, and such Fundamental Representations shall
survive until such time. Notwithstanding the foregoing, if at the end of such
period there shall be pending any indemnification claim by a person, such person
shall continue to have the right to seek such indemnification with respect to
such claim notwithstanding such expiration.






--------------------------------------------------------------------------------




(c)    No Indemnified Party shall be required to (i) incur any material
out-of-pocket costs or expenses or pay any other material amounts to third
parties, except to the extent that the Indemnifying Party has acknowledged in
writing that such costs, expenses or other amounts constitute indemnifiable
Damages hereunder, (ii) make any claims under existing insurance policies, or
(iii) take any other action to the extent such action would adversely affect
such Indemnified Party in any material respect.


(d)    For the avoidance of doubt, this Article X does not provide for any
indemnification or other remedy relating to the performance after the Closing of
the obligations of the parties under the Program Management Agreement, the
Receivables Participation Agreement or any document, agreement or instrument to
be executed in connection with the Program Management Agreement or the
Receivables Purchase Agreement.


10.05.    Exclusive Remedy. After the Closing Date, this Article X shall provide
the exclusive remedy for any of the matters addressed herein or other claims
arising out of this Agreement, provided that the foregoing shall not be deemed
to limit the rights of any party to seek equitable remedies (including specific
performance or injunctive relief) or seek Damages in the case of any fraud,
willful or knowing breach or misrepresentation.


ARTICLE XI


TRANSITIONAL AND POST-CLOSING MATTERS


11.01.    Notification to Customers.


(a)    BofI will, jointly with HRB Bank, unless otherwise required earlier by
applicable Law or Contract, on a date promptly after the Closing Date, prepare
and mail to each customer whose Deposit is to be assumed by BofI and whose Loan
is to be purchased by BofI, a letter, in form and substance reasonably
satisfactory to the parties, informing such Person of the nature of this
transaction and the services to be provided by BofI on and after the Closing
Date.


(b)    Either as part of or in addition to the notification to customers
described in Section 11.01(a), subject to the terms of the Program Management
Agreement, BofI may provide notification of changes in terms to the Transferred
Assets or Assumed Liabilities that will take effect shortly following the
Closing Date and will provide additional notices to customers of changes to
occur upon conversion of the Deposit Accounts to BofI’s processing system.


11.02.    Payment of Instruments. Following the Closing, BofI agrees to pay all
checks, drafts, and withdrawal orders (including ACH debits) with respect to the
Deposits to the extent that (a) such payment is in accordance with applicable
Law and the overdraft and other policies applicable to such Deposits, (b) they
are otherwise properly payable, and (c) they are presented to BofI by mail, over
its counters, or by any other authorized means. BofI shall in all other respects
discharge, in the usual course of business, the duties and obligations of HRB
Bank with respect to the Deposits and the balances due and owing thereunder.
Subject to the terms of the Program Management Agreement, HRB Bank shall
cooperate in a commercially reasonable fashion with BofI to enable BofI to (x)
amend and reissue Contracts and disclosures relating to the Deposits,
Transferred Loans and Overdrafts, (y) reissue cards (other than Emerald Cards)
issued to customers with respect to the Deposits and Transferred Loans, no later
than the date on which such reissuance would be required by MasterCard, and (z)
otherwise facilitate the transfer of such customers’ business relationships to
BofI. HRB Bank will also for a period of ninety




--------------------------------------------------------------------------------




(90) days after the Closing continue to transfer to BofI any withdrawal orders
(including ACH debits) received by it relating to any of the Deposits.
    
11.03.    Statements. To the extent required by applicable Law or Contract,
(a) HRB Bank will issue statements to its customers that include all
transactions with respect to the Deposits and the Loans through an agreed-upon
date, and (b) BofI will issue statements for all transactions with respect to
the Deposits and the Loans thereafter. Interest and service charge calculations
will be processed on behalf of HRB Bank on such customer statements as of the
close of business on the Closing Date.


11.04.    Access to Records. To the extent any books, records and files relating
to the Transferred Assets and the Assumed Liabilities are not Records for
purposes of this Agreement but are material in relation to any of the
Transferred Assets or Assumed Liabilities or BofI’s ownership or management
thereof, HRB Bank will use commercially reasonable efforts to provide BofI with
the material information contained in such books, records or files. In addition,
HRB Bank and BofI mutually agree to maintain all other records and other
documents relating to the Transferred Assets and Assumed Liabilities for such
periods as provided in HRB Bank and BofI’s respective record retention policies
and required by applicable Law, and to permit the other party to examine,
inspect, copy and reproduce such records and other documents relating to such
Transferred Assets and Assumed Liabilities as may be reasonably requested by the
other party. Any charges for such examination and photocopying will be at a rate
not greater than the examining party’s customary rates for similar requests by
its customers.


11.05.    Information Reporting. With respect to the Loans and Deposits
purchased and assumed by BofI pursuant to this Agreement, HRB Bank will be
responsible for reporting to the customer and to the Internal Revenue Service
(and any state or local taxing authority as required by Law) all interest paid
or earned by the customer prior to and including the Closing Date, and BofI will
be responsible for reporting to the customer and to the Internal Revenue Service
(and any state or local taxing authority as required by Law) all interest paid
or earned by the customer after the Closing Date.


11.06.    Transition. From and after the date of this Agreement, HRB Bank and
BofI agree to fully cooperate with and assist one another in connection with the
transition and conversion of all customer accounts, files (including data
processing files) and other information which are being purchased and assumed by
BofI pursuant to the terms hereof, including providing all information that BofI
may reasonably request at such times and in such formats as BofI may reasonably
request. Additionally, each of BofI and HRB Bank agree to provide each other,
upon reasonable prior notice, with such information and data as is necessary to
allow HRB Bank and BofI to comply with all tax, regulatory reporting, audit or
other compliance obligations relating to the customers, employees (to the extent
applicable) and Transferred Assets and Assumed Liabilities, and each of HRB Bank
and BofI agree to timely take any and all action as required by Law to comply
with such tax, regulatory and/or reporting obligations.


ARTICLE XII


GENERAL PROVISIONS
12.01    Amendment. This Agreement may not be amended except by an instrument in
writing signed on behalf of each of the parties hereto.


12.02    Waiver. Any term, condition or provision of this Agreement may be
waived in writing at any time by the party which is entitled to the benefits
thereof. No failure or delay on the part of any party hereto to exercise any
right, power, or privilege hereunder or under any instrument executed




--------------------------------------------------------------------------------




pursuant hereto operates as a waiver nor does any single or partial exercise of
any right, power, or privilege preclude any other further exercise thereof or
the exercise of any other right, power, or privilege.


12.03.    Survival of Representations and Warranties. The parties hereto agree
that all of the representations and warranties contained in this Agreement shall
survive for a period of three (3) years subsequent to the Closing Date; other
than the Fundamental Representations which shall survive until 30 days following
the expiration of their respective statutes of limitation.


12.04.    Binding Effect; Assignment. Subject to Section 2.05, no party may
assign its rights or obligations under this Agreement without the prior written
consent of the other parties to this Agreement. Subject to the preceding
sentence, all terms of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.


12.05.    Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable Law, but if any provision of this Agreement if held to be prohibited
by or invalid under applicable Law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remaining
provisions of this Agreement.


12.06.    Headings. Article, Section, Subsection, and Paragraph titles, captions
and headings herein are inserted only as a matter of convenience and for
reference, and in no way define, limit, extend, or describe the scope of this
Agreement or the intent of any provision hereof.


12.07.    Entire Agreement. Except as relates to the Nondisclosure Agreement,
the Program Management Agreement and the Receivables Participation Agreement,
this Agreement and the Schedules and Exhibits hereto constitutes the entire
agreement between and among the parties with respect to the subject matter
hereof, supersedes all prior negotiations, representations, warranties,
commitments, offers, letters of interest or intent, proposal letters, Contracts,
or understandings with respect thereto. In the event of any ambiguity or
conflict between the terms and provisions of this A&R Agreement and the terms
and provisions of the Original Agreement, as amended by the First Amendment, the
Second Amendment and the Third Amendment, the terms and provisions of this A&R
Agreement shall control.


12.08.    Counterparts. This Agreement may be executed in one or more
counterparts, and any party to this Agreement may execute and deliver this
Agreement by executing and delivering any of such counterparts, each of which
when executed and delivered shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument. The exchange of
copies of this Agreement and of signature pages by facsimile or electronic mail
transmission shall constitute effective execution and delivery of this Agreement
as to the parties and may be used in lieu of the original Agreement for all
purposes. Signatures of the parties transmitted by facsimile or electronic mail
shall be deemed to be their original signatures for all purposes.


12.09.    Notices. All notices required or permitted under this Agreement must
be given in writing, reference this Agreement and will be deemed delivered and
given (i) upon personal delivery to the party to be notified; (ii) on the date
sent by facsimile or email (with confirmation of transmission); (iii) on the
date received if sent by registered or certified U.S. mail, return receipt
requested, postage and charges prepaid; (iii) one Business Day after deposit
with a nationally-recognized commercial overnight courier, specifying next day
delivery, with written verification of receipt. All communications shall be sent
to the following addresses (or at such other address for a party as shall be
specified by like notice):




--------------------------------------------------------------------------------




(a)    If to BofI:
BofI Federal Bank
4350 La Jolla Village Drive, Suite 140
San Diego, California 92122
Attn: Gregory Garrabrants
Email: ggarrabrants@bofifederalbank.com
Telephone: 858-350-6203
Facsimile: 858-764-6561
With copies to:
BofI Federal Bank
4350 La Jolla Village Drive, Suite 140
San Diego, California 92122
Attn: Eshel Bar-Adon
Email: ebaradon@bofifederalbank.com
Telephone: 858-764-2905
Facsimile: 858-764-6561


(b)    If to HRB Bank:
H&R Block Bank
One H&R Block Way
Kansas City, MO 64105
Attn: Greg Quarles
Email: greg.quarles@hrblock.com
Telephone: 816-854-5709
Facsimile: 816-854-8052
With copies to:
H&R Block, Inc.
One H&R Block Way
Kansas City, MO 64105
Attn: Walter Pirnot, Vice President and Deputy General Counsel
Email: wpirnot@hrblock.com
Telephone: 816-8544502;
816-854-5757
Facsimile: 816-802-1065
Stinson Leonard Street LLP
Attn: Mike Lochmann
1201 Walnut Street, Suite 2900
Kansas City, MO 64106
Email: mike.lochmann@
stinsonleonard.com
Telephone: 816-691-3208
Facsimile: 816-412-1249



(c)    If to Block Financial:


Block Financial, LLC
One H&R Block Way
Kansas City, MO 64105
Attn: Gregory J. Macfarlane, President
Email: gregory.macfarlane@hrblock.com
Telephone: 816-854-7565
Facsimile: 816-854-8500    




--------------------------------------------------------------------------------




With copies to:
 
 
 
H&R Block, Inc.
One H&R Block Way
Kansas City, Missouri 64105
Attn: Tom Gerke, Chief Legal Officer
Email: tom.gerke@hrblock.com
Telephone: 816-854-6060
Facsimile: 816-854-8500
Stinson Leonard Street LLP
Attn: Mike Lochmann
1201 Walnut Street, Suite 2900
Kansas City, Missouri 64106
Email: mike.lochmann@
stinsonleonard.com
Telephone: 816-691-3208
Facsimile: 816-412-1249



provided, however, that the providing of notice to counsel shall not, of itself,
be deemed the providing of notice to a party hereto. All notices provided
pursuant to this Section 12.09 shall be effective on the day of completion of
all delivery requirements.
12.10    Governing Law; Jurisdiction; Waiver of Jury Trial.


(a)    This Agreement is governed by and controlled as to validity, enforcement,
interpretation, effect, and in all other respects by the internal laws of the
State of New York applicable to Contracts made in that state, without reference
to its conflicts of laws principles.


(b)    Except as otherwise expressly provided in this Agreement, any suit,
action or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement or the transactions
contemplated hereby shall be in the United States District Court for the Eastern
District of Missouri, located in the City of St. Louis, or as to those lawsuits
to which the Federal Courts of the United States lack subject matter
jurisdiction, before a court located in the State of Missouri in the City of St.
Louis, and each of the parties hereby consents to the jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such suit,
action or proceeding and irrevocably waives, to the fullest extent permitted by
Law, any objection which it may now or hereafter have to the laying of the venue
of any such suit, action or proceeding in any such court or that any such suit,
action or proceeding which is brought in any such court has been brought in an
inconvenient forum. The parties acknowledge and agree that this Agreement was
executed and delivered in the State of Missouri. Process in any such suit,
action or proceeding may be served on any party anywhere in the world, whether
within or without the jurisdiction of any such court. Without limiting the
foregoing, each party agrees that service of process on such party as provided
in Section 12.09 shall be deemed effective service of process on such party.


(c)    EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


12.11.    Third Party Beneficiaries. The parties intend that this Agreement is
not to benefit or create any right or cause of action in or on behalf of any
Person other than the parties hereto and their affiliates. No future or present
employee or customer of any of the parties is to be treated as a third party
beneficiary in or under this Agreement.


12.12.    Specific Performance. The parties acknowledge that monetary damages
could not adequately compensate the parties in the event of a breach of this
Agreement by one party, that the non-




--------------------------------------------------------------------------------




breaching party or parties would suffer irreparable harm in the event of such
breach and that the non-breaching party or parties have, in addition to any
other rights or remedies it or they may have at law or in equity, specific
performance and injunctive relief as a remedy for the enforcement hereof.


12.13.    Mutual Drafting. This Agreement is the mutual product of the parties
hereto and each provision hereof has been subject to the mutual consultation,
negotiation and agreement of each party and shall not be construed for or
against any party.


12.14.    Interpretive Provisions. For purposes of this Agreement, (a) the words
“including” and “include” shall be deemed to be followed by the words “including
without limitation” and “include without limitation,” respectively and (b) the
words “herein,” “hereof,” “hereby,” “hereto” or “hereunder” refer to this
Agreement. Unless the context otherwise requires, references in this Agreement:
(a) to Articles, Sections, Subsections, Paragraphs, Exhibits and Schedules mean
the Articles, Sections, Subsections and Paragraphs of, and the Exhibits and
Schedules attached to, this Agreement; (b) to an agreement, instrument or other
document means such agreement, instrument or other document as amended,
supplemented and modified from time to time to the extent permitted by the
provisions thereof and by this Agreement; and (c) to a statute means such
statute as amended from time to time and includes any successor legislation
thereto and any regulations promulgated thereunder. The Schedules and Exhibits
referred to in this Agreement shall be construed with and as an integral part of
this Agreement to the same extent as if they were set forth verbatim herein.


[Execution page follows]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Purchase and Assumption Agreement to be signed by their respective officers
thereunto duly authorized as of date first above written.


BOFI FEDERAL BANK




By:     /s/ Gregory Garrabrants    
Name:    Gregory Garrabrants
Title:    President and Chief Executive Officer




H&R BLOCK BANK




By:     /s/ Greg M. Quarles    
Name:    Greg M. Quarles
Title:    President and Chief Executive Officer




BLOCK FINANCIAL LLC




By:     /s/ Gregory J. Macfarlane    
Name:    Gregory J. Macfarlane
Title:    President
































Amended and Restated Purchase and Assumption Agreement Signature Page
S-1






--------------------------------------------------------------------------------








List of Schedules and Similar Attachments Omitted from Purchase and Assumption
Agreement


Schedule 3.02
Sample Transfer Amount Calculation
Schedule 3.03
Prior Engagements
Schedule 3.06
Items of Income and Expenses to be Prorated
Schedule 6.01
Transactions Outside the Ordinary Course of Business
Schedule 8.01(h)
Required Third Party Consents
Exhibit A
Assignment and Assumption of Deposit Liabilities Agreement
Exhibit B
Assignment and Assumption of Assumed Contracts Agreement
Exhibit C
Bill of Sale
Exhibit D
Assignment and Assumption of Loans Agreement
Exhibit E
Assignment, Transfer and Appointment of Successor Custodian for Custodial
Accounts
Exhibit F
Limited Power of Attorney
Exhibit J
Company Financial Products Distribution Agreement
Exhibit K
Franchisee Financial Products Distribution Agreement
Exhibit L
Trademark Licensing Agreement
Exhibit M
Trademark Licensing Agreement
Exhibit N
Collection Services Agreement
Exhibit O
Amended and Restated Legacy Emerald Advance Participation Agreement
Exhibit P
Amended and Restated Legacy Emerald Unsecured Credit Card Participation
Agreement



Exhibit H - Guaranty Agreement and Exhibit I - Emerald Advance Receivables
Participation Agreement were filed as exhibits to the registrant’s Current
Report on Form 8-K filed April 10, 2014.


Exhibit G - Program Management Agreement was filed as an exhibit to the
registrant’s Current Report on Form 8-K filed August 5, 2015 and replaces, in
its entirety, the Program Management Agreement filed as an exhibit to the
registrant’s Current Report on Form 8-K filed April 10, 2014.


Upon request, the registrant agrees to furnish supplementally to the Securities
and Exchange Commission a copy of any omitted schedule or similar attachment to
the Purchase and Assumption Agreement; provided, however, that the registrant
may request confidential treatment of omitted items prior to any public
disclosure.






